Exhibit 10.1

STANDARD OFFICE LEASE

BY AND BETWEEN

ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership,

AS LANDLORD,

AND

1ST PACIFIC BANK OF CALIFORNIA,
a California corporation,

AS TENANT

SUITES 100 and 300

Genesee Executive Plaza


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

ARTICLE 1

 

BASIC LEASE PROVISIONS

 

1

 

 

 

 

 

ARTICLE 2

 

TERM/PREMISES

 

2

 

 

 

 

 

ARTICLE 3

 

RENTAL

 

2

(a)

 

Basic Rental

 

2

(b)

 

Increase in Direct Costs

 

2

(c)

 

Definitions

 

3

(d)

 

Determination of Payment

 

4

(e)

 

Audit Right

 

5

 

 

 

 

 

ARTICLE 4

 

INTENTIONALLY DELETED

 

5

 

 

 

 

 

ARTICLE 5

 

HOLDING OVER

 

5

 

 

 

 

 

ARTICLE 6

 

OTHER TAXES

 

6

 

 

 

 

 

ARTICLE 7

 

USE

 

6

 

 

 

 

 

ARTICLE 8

 

CONDITION OF PREMISES

 

7

 

 

 

 

 

ARTICLE 9

 

REPAIRS AND ALTERATIONS

 

7

(a)

 

Landlord’s Obligations

 

7

(b)

 

Tenant’s Obligations

 

7

(c)

 

Alterations

 

7

(d)

 

Insurance; Liens

 

8

(e)

 

Costs and Fees; Removal

 

8

 

 

 

 

 

ARTICLE 10

 

LIENS

 

8

 

 

 

 

 

ARTICLE 11

 

PROJECT SERVICES

 

9

(a)

 

Basic Services

 

9

(b)

 

Excess Usage

 

9

(c)

 

Additional Electrical Service

 

9

(d)

 

HVAC Balance

 

9

(e)

 

Telecommunications

 

9

(f)

 

After-Hours Use

 

10

(g)

 

Reasonable Charges

 

10

(h)

 

Sole Electrical Representative

 

10

 

 

 

 

 

ARTICLE 12

 

RIGHTS OF LANDLORD

 

10

(a)

 

Right of Entry

 

10

(b)

 

Maintenance Work

 

10

(c)

 

Rooftop

 

10

 

 

 

 

 

ARTICLE 13

 

INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY

 

11

(a)

 

Indemnity

 

11

(b)

 

Exemption of Landlord from Liability

 

11

(c)

 

Security

 

11

 

 

 

 

 

ARTICLE 14

 

INSURANCE

 

11

(a)

 

Tenant’s Insurance

 

11

(b)

 

Form of Policies

 

12

(c)

 

Landlord’s Insurance

 

12

(d)

 

Waiver of Subrogation

 

12

(e)

 

Compliance with Law

 

13

 

 

 

 

 

ARTICLE 15

 

ASSIGNMENT AND SUBLETTTNG

 

13

 

i


--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

ARTICLE 16

 

DAMAGE OR DESTRUCTION

 

15

 

 

 

 

 

ARTICLE 17

 

SUBORDINATION

 

16

 

 

 

 

 

ARTICLE 18

 

EMINENT DOMAIN

 

16

 

 

 

 

 

ARTICLE 19

 

DEFAULT

 

17

 

 

 

 

 

ARTICLE 20

 

REMEDIES

 

17

 

 

 

 

 

ARTICLE 21

 

TRANSFER OF LANDLORD’S INTEREST

 

19

 

 

 

 

 

ARTICLE 22

 

BROKER

 

19

 

 

 

 

 

ARTICLE 23

 

PARKING

 

19

 

 

 

 

 

ARTICLE 24

 

WAIVER

 

20

 

 

 

 

 

ARTICLE 25

 

ESTOPPEL CERTIFICATE

 

20

 

 

 

 

 

ARTICLE 26

 

LIABILITY OF LANDLORD

 

21

 

 

 

 

 

ARTICLE 27

 

INABILITY TO PERFORM

 

21

 

 

 

 

 

ARTICLE 28

 

HAZARDOUS WASTE

 

21

 

 

 

 

 

ARTICLE 29

 

SURRENDER OF PREMISES; REMOVAL OF PROPERTY

 

22

 

 

 

 

 

ARTICLE 30

 

MISCELLANEOUS

 

23

(a)

 

SEVERABILITY; ENTIRE AGREEMENT

 

23

(b)

 

Attorneys’ Fees; Waiver of Jury Trial

 

23

(c)

 

Time of Essence

 

24

(d)

 

Headings; Joint and Several

 

24

(e)

 

Reserved Area

 

24

(f)

 

NO OPTION

 

24

(g)

 

Use of Project Name; Improvements

 

24

(h)

 

Rules and Regulations

 

24

(i)

 

Quiet Possession

 

24

(j)

 

Rent

 

25

(k)

 

Successors and Assigns

 

25

(l)

 

Notices

 

25

(m)

 

Persistent Delinquencies

 

25

(n)

 

Right of Landlord to Perform

 

25

(o)

 

Access, Changes in Project, Facilities, Name

 

25

(p)

 

Signing Authority

 

25

(q)

 

Identification of Tenant

 

26

(r)

 

Intentionally Omitted

 

26

(s)

 

Survival of Obligations

 

27

(t)

 

Confidentiality

 

27

(u)

 

Governing Law

 

27

(v)

 

Office of Foreign Assets Control

 

27

(w)

 

Financial Statements

 

27

(x)

 

Exhibits

 

27

(y)

 

Independent Covenants

 

27

(z)

 

Counterparts

 

27

 

 

 

 

 

ARTICLE 31

 

OPTIONS TO EXTEND

 

27

(a)

 

Option Rights

 

27

(b)

 

Option Rent

 

28

(c)

 

Exercise of Options

 

28

 

ii


--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

ARTICLE 32

 

RIGHT OF FIRST OFFER

 

28

(a)

 

Procedure for Offer

 

28

(b)

 

Procedure for Acceptance

 

29

(c)

 

Lease of First Offer Space

 

29

(d)

 

No Defaults

 

29

 

 

 

 

 

ARTICLE 33

 

SIGNAGE/DIRECTORY

 

29

(a)

 

Suite Entry and Directory

 

29

(b)

 

Exterior Signage

 

29

 

 

 

 

 

ARTICLE 34

 

TERMINATION OPTION

 

30

 

 

 

 

 

 

Exhibit “A”

Premises and First Offer Space

Exhibit “B”

Rules and Regulations

Exhibit “C”

Notice of Term Dates and Tenant’s Proportionate Share

Exhibit “D”

Tenant Work Letter

Exhibit “E”

Location of Reserved Parking

Exhibit “F”

Approved Signage Specifications

 

iii


--------------------------------------------------------------------------------


INDEX

 

Page(s)

 

 

 

Additional Rent

 

3

Affiliate

 

15

Affiliated Assignee

 

15

Alterations

 

7

Approved Working Drawings

 

Exhibit D

Architect

 

Exhibit D

Base Year

 

1

Base, Shell and Core

 

Exhibit D

Basic Rental

 

1

Brokers

 

1

Code

 

Exhibit D

Commencement Date

 

1

Construction Drawings

 

Exhibit D

Contractor

 

Exhibit D

Control

 

15

Cost Proposal

 

Exhibit D

Cost Proposal Delivery Date

 

Exhibit D

Deemed Response Notice

 

14

Direct Costs

 

3

Dispute Notice

 

5

Economic Terms

 

29

Engineers

 

Exhibit D

Estimate

 

4

Estimate Statement

 

4

Estimated Excess.

 

4

Event of Default

 

17

Excess

 

4

Expiration Date

 

1

Final Space Plan

 

Exhibit D

Final Working Drawings

 

Exhibit D

First Offer Notice

 

28

First Offer Space

 

28

Force Majeure

 

21

Hazardous Material

 

22

Improvement Allowance

 

Exhibit D

Improvement Allowance Items

 

Exhibit D

Improvements

 

1

Initial Installment of Basic Rental

 

2

Interest Notice

 

28

Landlord

 

1

Landlord Coordination Fee

 

Exhibit D

Landlord Parties

 

11

Laws

 

22

Lease

 

1

Lease Year

 

2

Market Rent

 

28

Objectionable Name

 

30

Operating Costs

 

3

Option Rent

 

28

Option Rent Notice

 

28

Option Term

 

27

Options

 

27

Original Tenant

 

27

Over-Allowance Amount

 

Exhibit D

Parking Passes

 

2

Partnership Tenant

 

26

Permits

 

Exhibit D

Permitted Use

 

1

Premises

 

1

 

iv


--------------------------------------------------------------------------------


 

 

Page(s)

 

 

 

Project

 

1

Real Property

 

3

Review Notice

 

5

Review Period

 

5

Rules and Regulations

 

24

Security Deposit

 

1

Signage

 

29

Signage Specifications

 

29

Specifications

 

Exhibit D

Square Footage

 

1

Standard Improvement Package

 

Exhibit D

Statement

 

4

Suite 100 Premises.

 

1

Suite 300 Premises

 

1

Superior Leases

 

28

Superior Rights

 

28

Tax Costs

 

3

Tenant .

 

1

Tenant Improvements

 

7

Tenant’s Acceptance

 

28

Tenant’s Proportionate Share

 

1

Term

 

1

Termination Date

 

30

Termination Fee

 

30

Termination Notice

 

30

Termination Option

 

30

Transfer

 

14

Transfer Premium

 

14

Transferee

 

14

 

v


--------------------------------------------------------------------------------


STANDARD OFFICE LEASE

This Standard Office Lease (“Lease”) is made and entered into as of this 5th day
of February, 2007, by and between ARDEN REALTY LIMITED PARTNERSHIP, a Maryland
limited partnership (“Landlord”), and 1ST PACIFIC BANK OF CALIFORNIA, a
California corporation (“Tenant”).

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
premises described as Suite Nos. 100 and 300, as designated on the plans
attached hereto and incorporated herein as Exhibit “A” (“Premises”), of the
project (“Project”) now known as Genesee Executive Plaza whose address is 9333
Genesee Avenue, San Diego, California, for the Term and upon the terms and
conditions hereinafter set forth, and Landlord and Tenant hereby agree as
follows:

ARTICLE 1

BASIC LEASE PROVISIONS

A.

Term:

Ten (10) years.

 

 

 

 

Commencement Date:

September 1, 2007.

 

 

 

 

Expiration Date:

August 31, 2017.

 

 

 

B.

Square Footage:

A total of 18,400 rentable (15,788 usable) square feet, consisting of 5,263
rentable (4,461 usable) square feet in Suite 100 (the “Suite 100 Premises”) and
13,137 rentable (11,327 usable) square feet in Suite 300 (the “Suite 300
Premises”).

 

 

 

C.

Basic Rental:

 

 

Lease Year

 

Annual
Basic Rental

 

Monthly
Basic Rental

 

Monthly Basic Rental
Per Rentable Square Foot

 

1

 

 

$

640,320.00

 

$

53,360.00

 

$

2.90

 

2

 

 

$

660,192.00

 

$

55,016.00

 

$

2.99

 

3

 

 

$

682,272.00

 

$

56,856.00

 

$

3.09

 

4

 

 

$

704,352.00

 

$

58,696.00

 

$

3.19

 

5

 

 

$

728,640.00

 

$

60,720.00

 

$

3.30

 

6

 

 

$

750,720.00

 

$

62,560.00

 

$

3.40

 

7

 

 

$

775,008.00

 

$

64,584.00

 

$

3.51

 

8

 

 

$

801,504.00

 

$

66,792.00

 

$

3.63

 

9

 

 

$

828,000.00

 

$

69,000.00

 

$

3.75

 

10

 

 

$

854,496.00

 

$

71,208.00

 

$

3.87

 

 

D.

Base Year:

2007.

 

 

 

E.

Tenant’s Proportionate Share:

11.42%.

 

 

 

F.

Security Deposit:

Waived.

 

 

 

G.

Permitted Use:

The Suite 100 Premises shall be used for a bank branch and customary associated
uses and the Suite 300 Premises shall be used for general office use. In any
event, use of the Premises shall be consistent with the character of the Project
as a first-class office project.

 

 

 

H.

Brokers:

Cushman & Wakefield for Landlord and Irving Hughes for Tenant.

 


--------------------------------------------------------------------------------


 

I.

Parking Passes:

Tenant shall rent four (4) parking passes for each 1,000 usable square feet
contained in the Premises, which equals sixty-three (63) passes, upon the terms
and conditions and at the rate provided in Article 23 hereof.

 

 

 

J.

Initial Installment of Basic Rental:

The first full month’s Basic Rental of $53,360.00 shall be due and payable by
Tenant to Landlord upon Tenant’s execution of this Lease.

 

ARTICLE 2

TERM/PREMISES

The Term of this Lease shall commence on the Commencement Date as set forth in
Article 1.A. of the Basic Lease Provisions and shall end on the Expiration Date
set forth in Article 1.A. of the Basic Lease Provisions. For purposes of this
Lease, the term “Lease Year” shall mean each consecutive twelve (12) month
period during the Term, with the first (1st) Lease Year commencing on the
Commencement Date; however, (a) if the Commencement Date falls on a day other
than the first (1st) day of a calendar month, the first (1st) Lease Year shall
end on the last day of the eleventh (11th) month after the Commencement Date and
the second (2nd) and each succeeding Lease Year shall commence on the first
(1st) day of the next calendar month, and (b) the last Lease Year shall end on
the Expiration Date. If Landlord does not deliver possession of the Premises to
Tenant on or before the anticipated Commencement Date (as set forth in Article
1.A, above), Landlord shall not be subject to any liability for its failure to
do so, and such failure shall not affect the validity of this Lease nor the
obligations of Tenant hereunder. Landlord and Tenant hereby stipulate that the
Premises contains the number of square feet specified in Article l.B. of the
Basic Lease Provisions, except that the rentable and usable square feet of the
Premises and the Project are subject to verification from time to time by
Landlord’s architect/space planner. In the event that Landlord’s architect/space
planner determines that the amounts thereof shall be different from those set
forth in this Lease, all amounts, percentages and figures appearing or referred
to in this Lease based upon such incorrect amount (including, without
limitation, the amount of the Basic Rental, Tenant’s Proportionate Share, and
the “Improvement Allowance”, as that term is defined in Section 2 of the Tenant
Work Letter) shall be modified in accordance with such determination. If such
determination is made, it will be confirmed in writing by Landlord to Tenant.
Landlord may deliver to Tenant a Commencement Letter in a form substantially
similar to that attached hereto as Exhibit “C”, which Tenant shall execute and
return to Landlord within ten (10) days of receipt thereof. Failure of Tenant to
timely execute and deliver the Commencement Letter shall constitute
acknowledgment by Tenant that the statements included in such notice are true
and correct, without exception.

ARTICLE 3

RENTAL

(a)                     Basic Rental. Tenant agrees to pay to Landlord during
the Term hereof, at Landlord’s office or to such other person or at such other
place as directed from time to time by written notice to Tenant from Landlord,
the monthly and annual sums as set forth in Article 1.C. of the Basic Lease
Provisions, payable in advance on the first (1st) day of each calendar month,
without demand, setoff or deduction, and in the event this Lease commences or
the date of expiration of this Lease occurs other than on the first (1st) day or
last day of a calendar month, the rent for such month shall be prorated.
Notwithstanding the foregoing, the first full month’s Basic Rental shall be paid
to Landlord in accordance with Article 1.J. of the Basic Lease Provisions and,
if the Commencement Date is not the first day of a month, Basic Rental for the
partial month commencing as of the Commencement Date shall be prorated based
upon the actual number of days in such month and shall be due and payable upon
the Commencement Date.

(b)                    Increase in Direct Costs. The term “Base Year” means the
calendar year set forth in Article 1.D. of the Basic Lease Provisions. If, in
any calendar year during the Term of this

2


--------------------------------------------------------------------------------


Lease, the “Direct Costs” (as hereinafter defined) paid or incurred by Landlord
shall be higher than the Direct Costs for the Base Year, Tenant shall pay an
additional sum for each such subsequent calendar year equal to the product of
the amount set forth in Article 1.E. of the Basic Lease Provisions multiplied by
such increased amount of “Direct Costs.” In the event either the Premises and/or
the Project is expanded or reduced, then Tenant’s Proportionate Share shall be
appropriately adjusted, and as to the calendar year in which such change occurs,
Tenant’s Proportionate Share for such calendar year shall be determined on the
basis of the number of days during that particular calendar year that such
Tenant’s Proportionate Share was in effect. In the event this Lease shall
terminate on any date other than the last day of a calendar year, the additional
sum payable hereunder by Tenant during the calendar year in which this Lease
terminates shall be prorated on the basis of the relationship which the number
of days which have elapsed from the commencement of said calendar year to and
including said date on which this Lease terminates bears to three hundred sixty
five (365). Any and all amounts due and payable by Tenant pursuant to this Lease
(other than Basic Rental) shall be deemed “Additional Rent” and Landlord shall
be entitled to exercise the same rights and remedies upon default in these
payments as Landlord is entitled to exercise with respect to defaults in monthly
Basic Rental payments.

(c)                     Definitions. As used herein the term “Direct Costs”
shall mean the sum of the following:

(i)                         “Tax Costs”, which shall mean any and all real
estate taxes and other similar charges on real property or improvements,
assessments, water and sewer charges, and all other charges assessed, reassessed
or levied upon the Project and appurtenances thereto and the parking or other
facilities thereof, or the real property thereunder (collectively the “Real
Property”) or attributable thereto or on the rents, issues, profits or income
received or derived therefrom which are assessed, reassessed or levied by the
United States, the State of California or any local government authority or
agency or any political subdivision thereof, and shall include Landlord’s
reasonable legal fees, costs and disbursements incurred in connection with
proceedings for reduction of Tax Costs or any part thereof; provided, however,
if at any time after the date of this Lease the methods of taxation now
prevailing shall be altered so that in lieu of or as a supplement to or a
substitute for the whole or any part of any Tax Costs, there shall be assessed,
reassessed or levied (a) a tax, assessment, reassessment, levy, imposition or
charge wholly or partially as a net income, capital or franchise levy or
otherwise on the rents, issues, profits or income derived therefrom, or (b) a
tax, assessment, reassessment, levy (including but not limited to any municipal,
state or federal levy), imposition or charge measured by or based in whole or in
part upon the Real Property and imposed upon Landlord, then except to the extent
such items are payable by Tenant under Article 6 below, such taxes, assessments,
reassessments or levies or the part thereof so measured or based, shall be
deemed to be included in the term “Direct Costs.” In no event shall Tax Costs
included in Direct Costs for any year subsequent to the Base Year be less than
the amount of Tax Costs included in Direct Costs for the Base Year. In addition,
when calculating Tax Costs for the Base Year, special assessments shall only be
deemed included in Tax Costs for the Base Year to the extent that such special
assessments are included in Tax Costs for the applicable subsequent calendar
year during the Term.

(ii)                      “Operating Costs”,which shall mean all costs and
expenses incurred by Landlord in connection with the maintenance, operation,
replacement, ownership and repair of the Project, the equipment, the
intrabuilding cabling and wiring, adjacent walks, malls and landscaped and
common areas and the parking structure, areas and facilities of the Project.
Operating Costs shall include but not be limited to, salaries, wages, medical,
surgical and general welfare benefits and pension payments, payroll taxes,
fringe benefits, employment taxes, workers’ compensation, uniforms and dry
cleaning thereof for all persons who perform duties connected with the
operation, maintenance and repair of the Project, its equipment, the
intrabuilding cabling and wiring and the adjacent walks and landscaped areas,
including janitorial, gardening, security, parking, operating engineer,
elevator, painting, plumbing, electrical, carpentry, heating, ventilation, air
conditioning and window washing; hired services; a reasonable allowance for
depreciation of the cost of acquiring or the rental expense of personal property
used in the maintenance, operation and repair of the Project; accountant’s fees
incurred in the preparation of rent adjustment statements; legal fees; real
estate tax consulting fees; personal property taxes on property used in the
maintenance and operation of the Project; fees, costs, expenses or dues payable
pursuant to the terms of any covenants, conditions or restrictions or owners’
association pertaining to the Project; capital expenditures incurred to effect
economies of operation of, or stability of services to, the Project and capital
expenditures required by

3


--------------------------------------------------------------------------------


government regulations, laws, or ordinances including, but not limited to the
Americans with Disabilities Act; provided, however, that any such permitted
capital expenditure shall be amortized (with interest at ten percent (10%) per
annum) over its useful life; costs incurred (capital or otherwise) on a regular
recurring basis every three (3) or more years for certain maintenance projects
(e.g., parking lot slurry coat or replacement of lobby and elevator cab
carpeting); the cost of all charges for electricity, gas, water and other
utilities furnished to the Project, including any taxes thereon; the cost of all
charges for fire and extended coverage, liability and all other insurance in
connection with the Project carried by Landlord; the cost of all building and
cleaning supplies and materials; the cost of all charges for cleaning,
maintenance and service contracts and other services with independent
contractors and administration fees; a property management fee (which fee may be
imputed if Landlord has internalized management or otherwise acts as its own
property manager) and license, permit and inspection fees relating to the
Project. In the event, during any calendar year, the Project is less than
ninety-five percent (95%)occupied at all times, Operating Costs shall be
adjusted to reflect the Operating Costs of the Project as though ninety-five
percent (95%) were occupied at all times, and the increase or decrease in the
sums owed hereunder shall be based upon such Operating Costs as so adjusted. In
no event shall costs for any item of utilities included in Direct Costs for any
year subsequent to the Base Year be less than the amount included in Direct
Costs for the Base Year for such utility item. Notwithstanding anything to the
contrary set forth in this Article 3, when calculating Operating Costs for the
Base Year, unless Operating Costs for the applicable subsequent calendar year
include the applicable following items, Operating Costs shall exclude (a)
increases due to extraordinary circumstances including, but not limited to,
labor-related boycotts and strikes, utility rate hikes, utility conservation
surcharges, or other surcharges, insurance premiums resulting from terrorism
coverage, catastrophic events and/or the management of environmental risks, and
(b) amortization of any capital items including, but not limited to, capital
improvements, capital repairs and capital replacements (including such amortized
costs where the actual improvement, repair or replacement was made in prior
years). In addition, notwithstanding anything to the contrary herein, Operating
Costs shall exclude legal fees associated with Landlord’s negotiation and
preparation of leases and/or any legal fees incurred as a result of any dispute
between Landlord and other tenants in the Project.

(d)                    Determination of Payment.

(i)                         If for any calendar year ending or commencing within
the Term, Tenant’s Proportionate Share of Direct Costs for such calendar year
exceeds Tenant’s Proportionate Share of Direct Costs for the Base Year, then
Tenant shall pay to Landlord, in the manner set forth in Sections 3(d)(ii) and
(iii), below, and as Additional Rent, an amount equal to the excess (the
“Excess”). Notwithstanding the foregoing, in no event shall Tenant be
responsible for payment of any Excess attributable to the period prior to the
expiration of the first (1st) Lease Year.

(ii)                      Landlord shall give Tenant a yearly expense estimate
statement (the “Estimate Statement”) which shall set forth Landlord’s reasonable
estimate (the “Estimate”) of what the total amount of Direct Costs for the
then-current calendar year shall be and the estimated Excess (the “Estimated
Excess”) as calculated by comparing Tenant’s Proportionate Share of Direct Coats
for such calendar year, which shall be based upon the Estimate, to Tenant’s
Proportionate Share of Direct Costs for the Base Year. The failure of Landlord
to timely furnish the Estimate Statement for any calendar year shall not
preclude Landlord from subsequently enforcing its rights to collect any
Estimated Excess under this Article 3, once such Estimated Excess has been
determined by Landlord. If pursuant to the Estimate Statement an Estimated
Excess is calculated for the then-current calendar year, Tenant shall pay, with
its next installment of Monthly Basic Rental due, a fraction of the Estimated
Excess for the then-current calendar year (reduced by any amounts paid pursuant
to the last sentence of this Section 3(d)(ii)). Such fraction shall have as its
numerator the number of months which have elapsed in such current calendar year
to the month of such payment, both months inclusive, and shall have twelve (12)
as its denominator. Until a new Estimate Statement is furnished, Tenant shall
pay monthly, with the Monthly Basic Rental installments, an amount equal to
one-twelfth (1/12) of the total Estimated Excess set forth in the previous
Estimate Statement delivered by Landlord to Tenant.

(iii)                   In addition, Landlord shall endeavor to give to Tenant
as soon as reasonably practicable following the end of each calendar year, a
statement (the “Statement”) which shall state the Direct Costs incurred or
accrued for such preceding calendar year, and which shall indicate the amount,
if any, of the Excess. Upon receipt of the Statement for each calendar year
during the Term, if amounts paid by Tenant as Estimated Excess are less than the

4


--------------------------------------------------------------------------------


actual Excess as specified on the Statement, Tenant shall pay, with its next
installment of monthly Basic Rental due, the full amount of the Excess for such
calendar year, less the amounts, if any, paid during such calendar year as
Estimated Excess. If, however, the Statement indicates that amounts paid by
Tenant as Estimated Excess are greater than the actual Excess as specified on
the Statement, such overpayment shall be credited against Tenant’s next
installments of Estimated Excess, or if is there no Estimated Excess, such
overpayment shall be credited against Tenant’s next installment of monthly Basic
Rental. The failure of Landlord to timely furnish the Statement for any calendar
year shall not prejudice Landlord from enforcing its rights under this Article
3, once such Statement has been delivered. Even though the Term has expired and
Tenant has vacated the Premises, when the final determination is made of
Tenant’s Proportionate Share of the Direct Costs for the calendar year in which
this Lease terminates, if an Excessis present, Tenant shall immediately pay to
Landlord an amount as calculated pursuant to the provisions of this Section
3(d). The provisions of this Section 3(d)(iii) shall survive the expiration or
earlier termination of the Term.

(iv)                  If the Project is a part of a multi-building development,
those Direct Costs attributable to such development as a whole (and not
attributable solely to any individual building therein) shall be allocated by
Landlord to the Project and to the other buildings within such development on an
equitable basis.

(e)                     Audit Right. Within one hundred twenty (120) days after
receipt of a Statement by Tenant (“Review Period”), if Tenant disputes the
amount set forth in the Statement, Tenant’s employees or an independent
certified public accountant (which accountant is not retained on a contingency
fee basis), designated by Tenant, may, after reasonable notice to Landlord
(“Review Notice”) and at reasonable times, inspect Landlord’s records at
Landlord’s offices, provided that Tenant is not then in default after expiration
of all applicable cure periods and provided further that Tenant and such
accountant or representative shall, and each of them shall use their
commercially reasonable efforts to cause their respective agents and employees
to, maintain all information contained in Landlord’s records in strict
confidence. Notwithstanding the foregoing, Tenant shall only have the right to
review Landlord’s records one (1) time during any twelve (12) month period. If
after such inspection, but within thirty (30) days after the Review Period,
Tenant notifies Landlord in writing (“Dispute Notice”) that Tenant still
disputes such amounts, a certification as to the proper amount shall be made in
accordance with industry standard accounting practices, at Tenant’s expense
(except as provided below), by an independent certified public accountant
selected by Landlord and who is a member of a nationally or regionally
recognized accounting firm. Tenant’s failure to deliver the Review Notice within
the Review Period or to deliver the Dispute Notice within thirty (30) days after
the Review Period shall be deemed to constitute Tenant’s approval of such
Statement and Tenant, thereafter, waives the right or ability to dispute the
amounts set forth in such Statement. If Tenant timely delivers the Review Notice
and the Dispute Notice, Landlord shall cooperate in good faith with Tenant and
the accountant to show Tenant and the accountant the information upon which the
certification is to be based. However, if such certification by the accountant
proves that the Direct Costs set forth in the Statement were overstated by more
than five percent (5%), then the cost of the accountant and the cost of such
certification shall be paid for by Landlord. Promptly following the parties
receipt of such certification, the parties shall make such appropriate payments
or reimbursements, as the case may be, to each other, as are determined to be
owing pursuant to such certification. Tenant agrees that this section shall be
the sole method to be used by Tenant to dispute the amount of any Direct Costs
payable by Tenant pursuant to the terms of this Lease, and Tenant hereby waives
any other rights at law or in equity relating thereto.

ARTICLE 4

INTENTIONALLY DELETED

ARTICLE 5

HOLDING OVER

Should Tenant, without Landlord’s written consent, hold over after termination
of this Lease, Tenant shall, at Landlord’s option, become either a tenant at
sufferance or a month-to-month tenant upon each and all of the terms herein
provided as may be applicable to such a tenancy and any such holding over shall
not constitute an extension of this Lease. During such holding over, Tenant
shall pay in advance, monthly, Basic Rental at a rate equal to one hundred

5


--------------------------------------------------------------------------------


fifty percent (150%) of the rate in effect for the last month of the Term of
this Lease, in addition to, and not in lieu of, all other payments required tobe
made by Tenant herunder including but not limited to Tenant’s Proportionate
Share of any increase in Direct Costs. Nothing contained in this Article 5 shall
be construed as consent by Landlord to any holding over of the Premises by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or earlier termination of the Term. If Tenant fails to surrender the
Premises upon the expiration or termination of this Lease, Tenant agrees to
indemnify, defend and hold Landlord harmless from all costs, loss, expense or
liability, including without limitation, claims made by any succeeding tenant
and real estate brokers claims and attorney’s fees and costs.

ARTICLE 6

OTHER TAXES

Tenant shall pay, prior to delinquency, all taxes assessed against or levied
upon trade fixtures, furnishings, equipment and all other personal property of
Tenant located in the Premises. In the event any or all of Tenant’s trade
fixtures, furnishings, equipment and other personal property shall be assessed
and taxed with property of Landlord, or if the assessed value of the Tenant
Improvements in the Premises exceeds the assessed value of a Project-standard
buildout as determined based on written evidence from the assessor’s office and,
as a result, real property taxes for the Project are increased, Tenant shall pay
to Landlord, within ten (10) days after delivery to Tenant by Landlord of a
written statement setting forth such amount, the amount of such taxes applicable
to Tenant’s above-standard Tenant Improvements, Tenant shall assume and pay to
Landlord at the time Basic Rental next becomes due (or if assessed after the
expiration of the Term, then within ten (10) days), any excise, sales, use,
rent, occupancy, garage, parking, gross receipts or other taxes (other than net
income taxes) which may be assessed against or levied upon Landlord on account
of the letting of the premises or the payment of Basic Rental or any other sums
due or payable hereunder, and which Landlord may be required to pay or collect
under any law now in effect or hereafter enacted. In addition to Tenant’s
obligation pursuant to the immediately preceding sentence, Tenant shall pay
directly to the party or entity entitled thereto all business license fees,
gross receipts taxes and similar taxes and impositions which may from time to
time be assessed against or levied upon Tenant, as and when the same become due
and before delinquency. Notwithstanding anything to the contrary contained
herein, any sums payable by Tenant under this Article 6 shall not be included in
the computation of “Tax Costs.”

ARTICLE 7

USE

Tenant shall use and occupy the Premises only for the use sot forth in Article
l.G. of the Basic Lease Provisions and shall not use or occupy the Premises or
permit the same to be used or Occupied for any other purpose without the prior
written consent of Landlord, which consent may be given or withheld (a) in
Landlord’s sole and absolute discretion, with respect to the Suite 300 Premises,
and (b) in Landlord’s discretion, which shall not be unreasonably withheld, with
respect to the Suite 100 Premises. Tenant agrees that it will use the Premises
in such a manner so as not to interfere with or infringe upon the rights of
other tenants or occupants in the Project. Tenant shall, at its sole cost and
expense, promptly comply with all laws, statutes, ordinances, governmental
regulations or requirements now in force or which may hereafter be in force
relating to or affecting (i) the condition, use or occupancy of the Premises or
the Project (excluding structural changes to the Project not related to Tenant’s
particular use of the Premises), and (ii) improvements installed or constructed
in the Premises by or for the benefit of Tenant. Tenant shall not permit more
than six (6) people per one thousand (1,000) rentable square feet of the
Premises to occupy the Premises at any time. Tenant shall not do or permit to be
done anything which would invalidate or increase the cost of any fire and
extended coverage insurance policy covering the Project and/or the property
located therein and Tenant shall comply with all rules, orders, regulations and
requirements of any organization which sets out standards, requirements or
recommendations commonly referred to by major fire insurance underwriters, and
Tenant shall promptly upon demand reimburse Landlord for any additional premium
charges for any such insurance policy assessed or increased by reason of
Tenant’s failure to comply with the provisions of this Article.

6


--------------------------------------------------------------------------------


ARTICLE 8

CONDITION OF PREMISES

Landlord agrees to cause the Contractor to construct the Improvements in
accordance with the Approved Working Drawings, in a good and workmanlike manner
and in accordance with applicable laws. Tenant hereby agrees that except as
provided in this Article 8 above and the Tenant Work Letter attached hereto as
Exhibit “D” and made a part hereof, the Premises shall be taken “as is”, “with
all faults”, “without any representations or warranties”, and Tenant hereby
agrees and warrants that it has investigated and inspected the condition of the
Premises and the suitability of same for Tenant’s purposes, and Tenant does
hereby waive and disclaim any objection to, cause of action based upon, or claim
that its obligations hereunder should be reduced or limited because of the
condition of the Premises or the Project or the suitability of same for Tenant’s
purposes. Tenant acknowledges that neither Landlord nor any agent nor any
employee of Landlord has made any representations or warranty with respect to
the Premises or the Project or with respect to the suitability of either for the
conduct of Tenant’s business and Tenant expressly warrants and represents that
Tenant has relied solely on its own investigation and inspection of the Premises
and the Project in its decision to enter into this Lease and let the Premises in
the above-described condition. The Premises shall be initially improved as
provided in, and subject to, the Tenant Work Letter attached hereto an Exhibit
“D” and made a part hereof. The existing leasehold improvements in the Premises
as of the date of this Lease, together with the Improvements (as defined in the
Tenant Work Letter) may be collectively referred to herein as the “Tenant
Improvements.” The taking of possession of the Premises by Tenant shall
conclusively establish that the Premises and the Project were at such time in
satisfactory condition. Tenant hereby waives subsection 1 of Section 1932 and
Sections 1941and 1942 of the Civil Code of California or any successor provision
of law.

ARTICLE 9

REPAIRS AND ALTERATIONS

(a)                     Landlord’s Obligations. Landlord shall maintain the
structural portions of the Project, including the foundation, floor/ceiling
slabs, roof, curtain wall, exterior glass, columns, beams, shafts, stairs,
stairwells, elevator cabs and common areas, and shall also maintain and repair
the basic mechanical, electrical, life safety, plumbing, sprinkler systems and
heating, ventilating and air-conditioning systems (provided, however, that
Landlord’s obligating with respect to any such systems shall be to repair and
maintain those portions of the systems located in the core of the Project or in
other areas outside of the Premises, but Tenant shall be responsible to repair
and maintain any distribution of such systems throughout the Premises).

(b)                    Tenant’s Obligations. Except as expressly provided as
Landlord’s obligation in this Article 9, Tenant shall keep the Premises in good
condition and repair. All damage or injury to the Premises or the Project
resulting from the act or negligence of Tenant, its employees, agents or
visitors, guests, invitees or licensees or by the use of the Premises, shall be
promptly repaired by Tenant at its sole cost and expense, to the satisfaction of
Landlord; provided, however, that for damage to the Project as a result of
casualty or for any repairs that may impact the mechanical, electrical,
plumbing, heating, ventilation or air-conditioning systems of the Project,
Landlord shall have the right (but not the obligation) to select the contractor
and oversee all such repairs. Landlord may make any repairs which are not
promptly made by Tenant after Tenant’s receipt of written notice and the
reasonable opportunity of Tenant to make said repair within five (5) business
days from receipt of said written notice, and charge Tenant for the cost
thereof, which cost shall be paid by Tenant within five (5) days from invoice
from Landlord. Tenant shall be responsible for the design and function of all
non-standard improvements of the Premises, whether or not installed by Landlord
at Tenant’s request. Tenant waives all rights to make repairs at the expense of
Landlord, or to deduct the cost thereof from the rent.

(c)                     Alterations. Tenant shall make no alterations,
installations, changes or additions in orto the Premises or the Project
(collectively, “Alterations”) without Landlord’s prior written consent. Any
Alterations approved by Landlord must be performed in accordance with the terms
hereof, using only contractors or mechanics approved by Landlord in writing and
upon the approval by Landlord in writing of fully detailed and dimensioned plans
and specifications pertaining to the Alterations in question, to be prepared and
submitted by Tenant at its sole cost and expense. Tenant shall at its sole cost
and expense obtain all necessary approvals and permits

7


--------------------------------------------------------------------------------


pertaining to any Alterations approved by Landlord. Tenant shall cause all
Alterations to be performed in a good and workmanlike manner, in conformance
with all applicable federal, state, county and municipal laws, rules and
regulations, pursuant to a valid building permit, and in conformance with
Landlord’s construction rules and regulations. If Landlords, in approving any
Alterations, specifies a commencement date therefor, Tenant shall not commence
any work with respect to such Alterations prior to such date. Tenant hereby
agrees to indemnify, defend, and hold Landlord free and harmless from all liens
and claims of lien, and all other liability, claims and demands arising out of
any work done or material supplied to the Premises by or at the request of
Tenant in connection with any Alterations.

(d)                    Insurance; Liens. Prior to the commencement of any
Alterations, Tenant shall provide Landlord with evidence that Tenant carries
“Builder’s All Risk” insurance in an amount approved by Landlord covering the
construction of such Alterations, and such other insurance as Landlord may
reasonably require, it being understood that all such Alterations shall be
insured by Tenant pursuant to Article 14 of this Lease immediately upon
completion thereof. In addition, Landlord may, in its discretion, require Tenant
to obtain a lien and completion bond of some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien free
completion of such Alterations and naming Landlord as a co-obligee.

(e)                     Costs and Fees; Removal. If permitted Alterations are
made, they shall be made at Tenant’s sole cost and expense and shall be and
become the property of Landlord, except that Landlord may, by written notice to
Tenant given prior to the end of the Term, require Tenant at Tenant’s expense to
remove all partitions, counters, railings, Improvements and other Alterations
from the Premises, and to repair any damage to the Premises and the Project
caused by such removal. Any and all costs attributable to or related to the
applicable building codes of the city in which the Project is located (or any
other authority having jurisdiction over the Project) arising from Tenant’s
plans, specifications, improvements, Alterations or otherwise shall be paid by
Tenant at its sole cost and expense. With regard to repairs, Alterations or any
other work arising from or related to this Article 9, Landlord shall be entitled
to receive an administrative/coordination fee (which fee shall vary depending
upon whether or not Tenant orders the work directly from Landlord) sufficient to
compensate Landlord for all overhead, general conditions, fees and other costs
and expenses arising from Landlord’s involvement with such work. The
construction of initial improvements to the Premises shall be governed by the
terms of the Tenant Work Letter and not the terms of this Article 9, except as
expressly provided in the first sentence of this Section 9(e).

ARTICLE 10

LIENS

Tenant shall keep the Premises and the Project free from any mechanics’ liens,
vendors liens or any other liens arising out of any work performed, materials
furnished or obligations incurred by Tenant, and Tenant agrees to defend,
indemnify and hold Landlord harmless from and against any such lien or claim or
action thereon, together with costs of suit and reasonable attorneys’ fees and
costs incurred by Landlord in connection with any such claim or action. Before
commencing any work of alteration, addition orimprovement to the Premises,
Tenant shall give Landlord at least ten (10) business days’ written notice of
the proposed commencement of such work (to afford Landlord an opportunity to
post appropriate notices of non responsibility). In the event that there shall
be recorded against the Premises or the Project or the property of which the
Premises is a part any claim or lien arising out of any such work performed,
materials furnished or obligations incurred by Tenant and such claim or lien
shall not be removed or discharged within ten (10) days of filing, Landlord
shall have the right but not the obligation to pay and discharge said lien
without regard to whether such lien shall be lawful or correct, or to require
that Tenant promptly deposit with Landlord in cash, lawful money of the United
States, one hundred fifty percent (150%) of the amount of such claim, which sum
may be retained by Landlord until such claim shall have been removed of record
or until judgment shall have been rendered on such claim and such judgment shall
have become final, at which time Landlord shall have the right to apply such
deposit in discharge of the judgment on said claim and any costs, including
attorneys’ fees and costs incurred by Landlord, and shall remit the balance
thereof to Tenant.

8


--------------------------------------------------------------------------------


ARTICLE 11

PROJECT SERVICES

(a)                     Basic Services.    Landlord agrees to furnish to the
Premises, at a cost to be included in Operating Costs, from 8:00 a.m. to 6:00
p.m. Mondays through Fridays and 9:00 a.m. to 1:00 p.m. on Saturdays, excepting
local and national holidays, air conditioning and heat all in such reasonable
quantities as in the judgment of Landlord is reasonably necessary for the
comfortable occupancy of the Premises. In addition, Landlord shall provide
electric current for normal lighting and normal office machines, elevator
service and water on the same floor as the Premises for lavatory and drinking
purposes in such reasonable quantities as in the judgment of Landlord
isreasonably necessary for general office use and in compliance with applicable
codes. Janitorial services shall be furnished by Landlord to the Premises five
(5) days per week, excepting local and national holidays. Tenant shall comply
with all rules and regulations which Landlord may establish for the proper
functioning and protection of the common area air conditioning, heating,
elevator, electrical, intrabuilding cabling and wiring and plumbing systems.
Landlordshall not be liable for, and there shall be no rent abatement as a
result of, any stoppage, reduction or interruption of any such services caused
by governmental rules, regulations or ordinances, riot, strike, labor disputes,
breakdowns, accidents, necessary repairs or other cause. Except as specifically
provided in this Article 11, Tenant agrees to pay for all utilities and other
services utilized by Tenant and any additional building services furnished to
Tenant which are not uniformly furnished to all tenants of the Project, at the
rate generally charged by Landlord to tenants of the Project for such utilities
or services.

(b)                    Excess Usage. Tenant will not, without the prior written
consent of Landlord, use any apparatus or device in the Premises which will in
any way increase the amount of electricity or water usually furnished or
supplied for use of the Premises as general office space; nor connect any
apparatus, machine or device with water pipes or electric current (except
through existing electrical outlets in the Premises), for the purpose of using
electric current or water.

(c)                     Additional Electrical Service. If Tenant shall require
electric current in excess of that which Landlord is obligated to furnish under
Section 11 (a) above, Tenant shall first obtain the written consent of Landlord,
which Landlord may refuse in its sole and absolute discretion. Additionally,
Landlord may cause an electric current meter or submeter to be installed in or
about the Premises to measure the amount of any such excess electric current
consumed by Tenant in the Premises. The cost of any such meter and of
installation, maintenance and repair thereof shall be paid for by Tenant and
Tenant agrees to pay to Landlord, promptly upon demand therefor by Landlord, for
all such excesselectric current consumed by any such use as shown by said meter
at the rates charged for such service by the city in which the Project is
located or the local public utility, as the case may be, furnishing the same,
plus any additional expense incurred by Landlord in keeping account of the
electric current so consumed.

(d)                    HVAC Balance. If any lights, machines or equipment
(including but not limited to computers and computer systems and appurtenances)
are used by Tenant in the Premises which materially affect the temperature
otherwise maintained by the air conditioning system, or generate substantially
more heat in the Premises than would be generated by the building standard
lights and usual office equipment, Landlord shall have the right to install any
machinery and equipment which Landlord reasonably deems necessary to restore
temperature balance, including but not limited to modifications to the standard
air conditioning equipment, and the cost thereof, including the cost of
installation and any additional cost of operation and maintenance occasioned
thereby, shall be paid by Tenant to Landlord upon demand by Landlord.

(e)                     Telecommunications. Upon request from Tenant from time
to time, Landlord will provide Tenant with a listing of telecommunications and
media service providers serving the Project, and Tenant shall have the right to
contract directly with the providers of its choice. If Tenant wishes to contract
with or obtain service from any provider which does not currently serve the
Project or wishes to obtain from an existing carrier services which will require
the installation of additional equipment, such provider must, prior to providing
service, enter into a written agreement with Landlord setting forth the terms
and conditions of the access to be granted to such provider. In considering the
installation of any new or additional telecommunications cabling or equipment at
the Project, Landlord will consider all relevant factors in a reasonable and
non-discriminatory manner, including, without limitation, the existing
availability of services at the Project, the impact of the proposed
installations upon the Project

9


--------------------------------------------------------------------------------


and its operations and the available space and capacity for the proposed
installations. Landlord may also consider whether the proposed service may
result in interference with or interruption of other services at the Project or
the business operations of other tenants oroccupants of the Project. In no event
shall Landlord be obligated to incur any costs or liabilities in connection with
the installation or delivery of telecommunication services or facilities at the
Project. All such installations shall be subject to Landlord’s prior approval
and shall be performed in accordance with the terms of Article 9. If Landlord
approves the proposed installations in accordance with the foregoing, Landlord
will deliver its standard form agreement upon request and will use commercially
reasonable efforts to promptly enter into an agreement on reasonable and
non-discriminatory terms with a qualified, licensed and reputable carrier
confirming the terms of installation and operation of telecommunications
equipment consistent with the foregoing.

(f)                       After-Hours Use. If Tenant requires heating,
ventilation and/or air conditioning during times other than the times provided
in Section 11(a) above, Tenant shall give Landlord such advance notice as
Landlord shall reasonably require and shall pay Landlord’s standard charge for
such after-hours use.

(g)                    Reasonable Charges. Landlord may impose a reasonable
charge for any utilities or services (other than electric current and heating,
ventilation and/or air conditioning which shall be governed by Sections 11(c)
and (f) above) utilized by Tenant in excess of the amount or type that Landlord
reasonably determines is typical for general office use.

(h)                    Sole Electrical Representative. Tenant agrees that
Landlord shall be the sole and exclusive representative with respect to, and
shall maintain exclusive control over, the reception, utilization and
distribution of electrical power, regardless of point or means of origin, use or
generation. Tenant shall not have the right to contract directly with any
provider of electrical power or services.

ARTICLE 12

RIGHTS OF LANDLORD

(a)                     Right of Entry. Landlord and its agents shall have the
right to enter the Premises upon twenty-four (24) hours prior notice (except
that no notice shall be required in the case of an emergency or regularly
scheduled service (such as janitorial)) for the purpose of cleaning the
Premises, examining or inspecting the same, serving or posting and keeping
posted thereon notices as provided by law, or which Landlord deems necessary for
the protection of Landlord or the Project, showing the same to prospective
tenants, lenders or purchasers of the Project, in the case of an emergency, and
for making much alterations, repairs, improvements or additions to the Premises
or to the Project as Landlord may deem necessary or desirable. If Tenant shall
not be personally present to open and permit an entry into the Premises at any
time when such an entry by Landlord is necessary or permitted hereunder,
Landlord may enter by means of a master key, or may forcibly enter in the case
of an emergency, in each event without liability to Tenant and without affecting
this Lease.

(b)                    Maintenance Work. Landlord reserves the right from time
to time, but subject to payment by and/or reimbursement from Tenant as otherwise
provided herein: (i) to install, use, maintain, repair, replace, relocate and
control for service to the Premises and/or other parts of the Project pipes,
ducts, conduits, wires, cabling, appurtenant fixtures, equipment spaces and
mechanical systems, wherever located in the Premises or the Project, (ii) to
alter, close or relocate any facility in the Premises or the common areas or
otherwise conduct any of the above activities for the purpose of complying with
a general plan for fire/life safety for the Project or otherwise, and (ii) to
comply with any federal, state or local law, rule or order. Landlord shall
attempt to perform any such work with the least inconvenience to Tenant as is
reasonably practicable, but in no event shall Tenant be permitted to withhold or
reduce Basic Rental or other charges due hereunder as a result of same, make any
claim for constructive eviction or otherwise make any claim against Landlord for
interruption or interference with Tenant’s business and/or operations.

(c)                     Rooftop. If Tenant desires to use the rooftop of the
Project for any purpose, including the installation of communication equipment
to be used from the Premises, such rights will be granted in Landlord’s sole
discretion and Tenant must negotiate the terms of any rooftop

10


--------------------------------------------------------------------------------


access with Landlord or the rooftop management company or lessee holding rights
to the rooftop from time to time. Any rooftop access granted to Tenant will be
at prevailing rates and will be governed by the terms of a separate written
agreement or an amendment to this Lease.

ARTICLE 13

INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY

(a)                     Indemnity. Tenant shall indemnify, defend and hold
Landlord, Arden Realty, Inc., their subsidiaries, partners, parental or
otheraffiliates and their respective members, shareholders, officers, directors,
employees and contractor (collectively, “Landlord Parties”) harmless from any
and all claims arising from Tenant’s use of the Premises or the Project or from
the conduct of its business or from any activity, work or thing which may be
permitted or suffered by Tenant in or about the Premises or the Project and
shall further indemnify, defend and hold Landlord and the Landlord Parties
harmless from and against any and all claims arising from any breach ordefault
in the performance of any obligation on Tenant’s part to be performed under this
Lease or arising from any negligence or willful misconduct of Tenant or any of
its agents, contractors, employees or invitees, patrons, customers or members in
or about the Project and from any and all costs, attorneys’ fees and costs,
expenses and liabilities incurred in the defense of any claim or any action or
proceeding brought thereon, including negotiations in connection therewith.
Tenant hereby assumes all risk of damage to property or injury to persons in or
about the Premises from any cause, and Tenant hereby waives all claims in
respect thereof against Landlord and the Landlord Parties, excepting where the
damage is caused solely by the gross negligence or willful misconduct of
Landlord or the Landlord Parties.

(b)                    Exemption of Landlord from Liability. Landlord and the
Landlord Parties shall not be liable for injury to Tenant’s business, or loss of
income therefrom, however occurring (including, without limitation, from any
failure or interruption of services or utilities or as a result of Landlord’s
negligence), or, except in connection with damage or injury resulting from the
gross negligence or willful misconduct of Landlord or the Landlord Parties, for
damage that may be sustained by the person, goods, wares, merchandise or
property of Tenant, its employees, invitees, customers, agents, or contractors,
or any other person in, on orabout the Premises directly or indirectly caused by
or resulting from any cause whatsoever, including, but not limited to, fire,
steam, electricity, gas, water, or rain which may leak or flow from or into any
part of the Premises, or from the breakage, leakage, obstruction or other
defects of the pipes, sprinklers, wires, appliances, plumbing, air conditioning,
light fixtures, or mechanical or electrical systems, or from intrabuilding
cabling or wiring, whether such damage or injury results from conditions arising
upon the Premises or upon other portions of the Project or from other sources or
places and regardless of whether the cause of such damage or injury or the means
of repairing the same is inaccessible to Tenant. Landlord and the Landlord
Parties shall not be liable to Tenant for any damages arising from any willful
or negligent action or inaction of any other tenant of the Project.

(c)                     Security. Tenant acknowledges that Landlord’s election
whether or not to provide any type of mechanical surveillance or security
personnel whatsoever in the Project is solely within Landlord’s discretion;
Landlord and the Landlord Parties shall have no liability in connection with the
provision, or lack, of such services, and Tenant hereby agrees to hold Landlord
and the Landlord Parties harmless with regard to any such potential claim.
Landlord and the Landlord Parties shall not be liable for losses due to theft,
vandalism, or like causes. Tenant shall defend, indemnify, and hold Landlord and
the Landlord Parties harmless from any such claims made by any employee,
licensee, invitee, contractor, agent or other person whose presence in, on or
about the Premises or the Project is attendant to the business of Tenant.

ARTICLE 14

INSURANCE

(a)                     Tenant’s Insurance. Tenant, shall at all times during
the Term of this Lease, and at its own cost and expense, procure and continue in
force the following insurance coverage: (i) Commercial General Liability
Insurance, written on an occurrence basis, with a combined single limit for
bodily injury and property damages of not less than Two Million Dollars
($2,000,000) per occurrence and Three Million Dollars ($3,000,000) in the annual
aggregate, including products liability coverage if applicable, owners and
contractors protective coverage, blanket

11


--------------------------------------------------------------------------------


contractual coverage including both oral and written contracts, and personal
injury coverage, covering the insuring provisions of this Lease and the
performance of Tenant of the indemnity and exemption of Landlord from liability
agreements set forth in Article 13 hereof; (ii) a policy of standard fire,
extended coverage and special extended coverage insurance (all risks), including
a vandalism and malicious mischief endorsement, sprinkler leakage coverage and
earthquake sprinkler leakage where sprinklers are provided in an amount equal to
the full replacement value new without deduction for depreciation of all (A)
Tenant Improvements, Alterations, fixtures and other improvements in the
Premises, including but not limited to all mechanical, plumbing, heating,
ventilating, air conditioning, electrical, telecommunication and other
equipment, systems and facilities, and (B) trade fixtures, furniture, equipment
and other personal property installed by or at the expense of Tenant; (iii)
Worker’s Compensation coverage as required by law; and (iv) business
interruption, loss of income and extra expense insurance covering any failure or
interruption of Tenant’s business equipment (including, without limitation,
telecommunications equipment) and covering all other perils, failures or
interruptions sufficient to cover a period of interruption of not less than
twelve (12) months. Tenant shall carry and maintain during the entire Term
(including any option periods, if applicable), at Tenant’s sole cost and
expense, increased amounts of the insurance required to be carried by Tenant
pursuant to this Article 14 and such other reasonable types of insurance
coverage and in such reasonable amounts covering the Premises and Tenant’s
operations therein, as may be reasonably required by Landlord.

(b)                    Form of Policies. The aforementioned minimum limits of
policies and Tenant’s procurement and maintenance thereof shall in no event
limit the liability of Tenant hereunder. The Commercial General Liability
Insurance policy shall name Landlord, the Landlord Parties, Landlord’s property
manager, Landlord’s lender(s) and such other persons or firms as Landlord
specifies from time to time, as additional insureds with an appropriate
endorsement to the policy(s). All such insurance policies carried by Tenant
shall be with companies having a rating of not less than A-VIII in Best’s
Insurance Guide. Tenant shall furnish to Landlord, from the insurance companies,
or cause the insurance companies to furnish, certificates of coverage. The
deductible under each such policy shall be reasonably acceptable to Landlord. No
such policy shall be cancelable or subject to reduction of coverage or other
modification or cancellation except after thirty (30) days prior written notice
to Landlord by the insurer. All such policies shall be endorsed to agree that
Tenant’s policy is primary and that any insurance carried by Landlord is excess
and not contributing with any Tenant insurance requirement hereunder. Tenant
shall, at least twenty (20) days prior to the expiration of such policies,
furnish Landlord with renewals or binders. Tenant agrees that if Tenant does not
take out and maintain such insurance or furnish landlord with renewals or
binders in a timely manner, Landlord may (but shall not be required to) procure
said insurance on Tenant’s behalf and charge Tenant the cost thereof, which
amount shall be payable by Tenant upon demand with interest (at the rate set
forth in Section 20(e) below) from the date such sums ate expended. Tenant shall
have the right to provide such insurance coverage pursuant to blanket policies
obtained by Tenant, provided such blanket policies expressly afford coverage to
the Premises and to Tenant as required by this Lease.

(c)                     Landlord’s Insurance. Landlord may, as a cost to be
included in Operating Costs, procure and maintain at all times during the Term
of this Lease, a policy or policies of insurance covering loss or damage to the
Project in the amount of the full replacement costs without deduction for
depreciation thereof, providing protection against all perils included within
the classification of fire and extended coverage, vandalism coverage and
malicious mischief, sprinkler leakage, water damage, and special extended
coverage on the building. Additionally, Landlord may carry: (i) Bodily Injury
and Property Damage Liability Insurance and/or Excess Liability Coverage
Insurance; and (ii) Earthquake and/or Flood Damage Insurance; and (iii) Rental
Income Insurance; and (iv) any other forms of insurance Landlord may deem
appropriate or any lender may require. The costs of all insurance carried by
Landlord shall be included in Operating Costs.

(d)                    Waiver of Subrogation. Landlord and Tenant each agree to
require their respective insurers issuing the insurance described in Sections
14(a)(ii), 14(a)(iv) and the first sentence of Section 14(c), waive any rights
of subrogation that such companies may have against the other party. Tenant
hereby waives any right that Tenant may have against Landlord and Landlord
hereby waives any right that Landlord may have against Tenant as a result of any
loss or damage to the extent such loss or damage is insurable under such
policies.

12


--------------------------------------------------------------------------------


(e)                     Compliance with Law. Tenant agrees that it will not, at
any time, during the Term of this Lease, carry any stock of goods or do anything
in or about the Premises that will in any way tend to increase the insurance
rates upon the Project. Tenant agrees to pay Landlord forthwith upon demand the
amount of any increase in premiums for insurance that may be carried during the
Term of this Lease, or the amount of insurance to be carried by Landlord on the
Project resulting from the foregoing, or from Tenant doing any act in or about
the Premises that does so increase the insurance rates, whether or not Landlord
shall have consented to such act on the part of Tenant. If Tenant installs upon
the Premises any electrical equipment which causes an overload of electrical
lines of the Premises, Tenant shall at its own cost and expense, in accordance
with all other Lease provisions (specifically including, but not limited to, the
provisions of Article 9, 10 and 11 hereof), make whatever changes are necessary
to comply with requirements of the insurance underwriters and any governmental
authority having jurisdiction thereover, but nothing herein contained shall be
deemed to constitute Landlord’s consent to such overloading. Tenant shall, at
its own expense, comply with all insurance requirements applicable to the
Premises including, without limitation, the installation of fire extinguishers
or an automatic dry chemical extinguishing system.

ARTICLE 15

ASSIGNMENT AND SUBLETTING

Tenant shall have no power to, either voluntarily, involuntarily, by operation
of law or otherwise, sell, assign, transfer or hypothecate this Lease, or sublet
the Premises or any part thereof, or permit the Premises or any part thereof to
be used or occupied by anyone other than Tenant or Tenant’s employees without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. If Tenant is a corporation, unincorporated
association, partnership or limited liability company, the sale, assignment,
transfer or hypothecation of any class of stock or other ownership interest in
such corporation, association, partnership or limited liability company in
excess of twenty-five percent (25%) in the aggregate shall be deemed a
“Transfer” within the meaning and provisions of this Article 15; provided,
however, that this sentence shall not apply if Tenant is then publicly traded.
Tenant may transfer its interest pursuant to this Lease only upon the following
express conditions, which conditions are agreed by Landlord and Tenant to be
reasonable:

(a)                     That the proposed Transferee (as hereafter defined)
shall be subject to the prior written consent of Landlord, which consent will
not be unreasonably withheld but, without limiting the generality of the
foregoing, it shall be reasonable for Landlord to deny such consent if:

(i)                         The use to be made of the Premises by the proposed
Transferee is (a) not generally consistent with the character and nature of all
other tenancies in the Project, or (b) a use which conflicts with any so-called
“exclusive” then in favor of, or for any use which might reasonably be expected
to diminish the rent payable pursuant to any percentage rent lease with another
tenant of the Project or any other buildings which are in the same complex as
the Project, or (c) a use which would be prohibited by any other portion of this
Lease (including but not limited to any Rules and Regulations then in effect);

(ii)                      The financial responsibility of the proposed
Transferee is not reasonably satisfactory to Landlord or in any event not at
least equal to those which were possessed by Tenant as of the date of execution
of this Lease;

(iii)                   The proposed Transferee is either a governmental agency
or instrumentality thereof;

(iv)                  Either the proposed Transferee or any person or entity
which directly or indirectly controls, is controlled by or is under common
control with the proposed Transferee (A) occupies space in the Project at the
time of the request for consent, or (B) is negotiating with Landlord or has
negotiated with Landlord during the six (6) month period immediately preceding
the date of the proposed Transfer, to lease space in the Project; or

(v)                     The rent charged by Tenant to such Transferee during the
term of such Transfer, calculated using a present value analysis, is less than
the rent being quoted by Landlord

13


--------------------------------------------------------------------------------


at the time of such Transfer for comparable space in the Project for a
comparable term, calculated using a present value analysis.

(b)                    Upon Tenant’s submission of a request for Landlord’s
consent to any such Transfer, Tenant shall pay to Landlord Landlord’s then
standard processing fee and reasonable attorneys’ fees and costs incurred in
connection with the proposed Transfer, which the parties hereby stipulate to be
$1,500.00, unless Landlord provides to Tenant evidence that Landlord has
incurred greater costs in connection with the proposed Transfer;

(c)                     That the proposed Transferee shall execute an agreement
pursuant to which it shall agree to perform faithfully and be bound by all of
the terms, covenants, conditions, provisions and agreements of this Lease
applicable to that portion of the Premises so transferred; and

(d)                    That an executed duplicate original of said assignment
and assumption agreement or other Transfer on a form reasonably approved by
Landlord, shall be delivered to Landlord within five (5) days after the
execution thereof, and that such Transfer shall not be binding upon Landlord
until the delivery thereof to Landlord and the execution and delivery of
Landlord’s consent thereto. Landlord shall grant or deny consent to a proposed
Transfer by written notice to Tenant within ten (10) business days after
Landlord’s receipt of an executed duplicate original of the Transfer document
together with a completed lease application by the Transferee and financial
information reasonably requested by Landlord. If Landlord fails to so respond in
writing to Tenant within said ten (10) business day period, Tenant may send a
second written notice (“Deemed Response Notice”)to Landlord with such
information and indicating that such Deemed Response Notice is being delivered
pursuant to Article 15 of this Lease. Landlord’s failure to withhold its consent
by written notice to Tenant within five (5) business days after Landlord’s
receipt of a properly delivered Deemed Response Notice shall be deemed to
constitute Landlord’s consent to such Transfer. It shall be a condition to
Landlord’s consent to any subleasing, assignment or other transfer of part or
all of Tenant’s interest in the Premises (“Transfer”) that (i) upon Landlord’s
consent to any Transfer, Tenant shall pay and continue to pay fifty percent
(50%) of any “Transfer Premium” (defined below), received by Tenant from the
transferee; (ii) any sublessee of part or all of Tenant’s interest in the
Premises shall agree that in the event Landlord gives such sublessee notice that
Tenant is in default under this Lease, such sublessee shall thereafter make all
sublease or other payments directly to Landlord, which will be received by
Landlord without any liability whether to honor the sublease or otherwise
(except to credit such payments against sums due under this Lease), and any
sublessee shall agree to attorn to Landlord or its successors and assigns at
their request should this Lease be terminated for any reason, except that in no
event shall Landlord or its successors or assigns be obligated to accept such
attornment; (iii) any such Transfer and consent shall be effected on forms
supplied by Landlord and/or its legal counsel; (iv) Landlord may require that
Tenant not then be in default hereunder in any respect; and (v) Tenant or the
proposed subtenant or assignee (collectively, “Transferee”)shall agree to pay
Landlord, upon demand, as Additional Rent, a sum equal to the additional costs,
if any, incurred by Landlord for maintenance and repair as a result of any
change in the nature of occupancy caused by such subletting or assignment.
“Transfer Premium” shall mean all rent, Additional Rent or other consideration
payable by a Transferee in connection with a Transfer in excess of the Basic
Rental and Direct Costs payable by Tenant under this Lease during the term of
the Transfer and if such Transfer is for less than all of the Premises, the
Transfer Premium shall be calculated on a rentable square foot basis. The
calculation of “Transfer Premium” shall also include, but not be limited to, key
money, bonus money or other cash consideration paid by a Transferee to Tenant in
connection with such Transfer. Any Transfer of this Lease which is not in
compliance with the provisions of this Article 15 shall be voidable by written
notice from Landlord and shall, at the option of Landlord, terminate this Lease.
In no event shall the consent by Landlord to any Transfer be construed as
relieving Tenant or any Transferee from obtaining the express written consent of
Landlord to any further Transfer, or as releasing Tenant from any liability or
obligation hereunder whether or not then accrued and Tenant shall continue to be
fully liable therefor. No collection or acceptance of rent by Landlord from any
person other than Tenant shall be deemed a waiver of any provision of this
Article 15 or the acceptance of any Transferee hereunder, or a release of Tenant
(or of any Transferee of Tenant). Notwithstanding anything to the contrary in
this Lease, if Tenant or any proposed Transferee claims that Landlord has
unreasonably withheld or delayed its consent under this Article 15 or otherwise
has breached or acted unreasonably under this Article 15, their sole remedies
shall be a declaratory judgment, an injunction for the relief sought and/or
monetary damages, and Tenant hereby waives any right at law or equity to
terminate this Lease.

14


--------------------------------------------------------------------------------


The term “Affiliate” shall mean (i) any entity that is controlled by, controls
or is under common control with, Tenant or (ii) any entity that merges with, is
acquired by, or acquires Tenant or the operations of Tenant at the Premises
through the purchase of stock or assets and where the net worth of the surviving
entity as of the date such transaction is completed is not less than that of
Tenant immediately prior to the transaction calculated under generally accepted
accounting principles. Notwithstanding anything to the contrary contained in
this Article 15, an assignment or subletting of all or a portion of the Premises
to an Affiliate of Tenant shall not be deemed a Transfer under this Article 15
(and, consequently, shall not require Landlord’s consent and shall not be
subject to sharing of any associated Transfer Premium), provided that Tenant
notifies Landlord of any such assignment or sublease and promptly supplies
Landlord with any documents or information requested by Landlord regarding such
assignment or sublease or such affiliate, and further provided that such
assignment or sublease is not a subterfuge by Tenant to avoid its obligations
under this Lease. An assignee of Tenant’s entire interest in this Lease pursuant
to the immediately preceding sentence may be referred to herein as an
“Affiliated Assignee.” “Control,” as used in this Article 15, shall mean the
ownership, directly or indirectly, of greater than fifty percent (50%) of the
voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of greater than fifty percent (50%) of the voting
interest in, an entity.

ARTICLE 16

DAMAGE OR DESTRUCTION

If the Project is damaged by fire or other insured casualty and the insurance
proceeds have been made available therefor by the holder or holders of any
mortgages or deeds of trust covering the Premises or the Project, the damage
shall be repaired by Landlord to the extent such insurance proceeds are
available therefor and provided such repairs can, in Landlord’s sole opinion, be
completed within two hundred seventy (270) days after the necessity for repairs
as a result of such damage becomes known to Landlord, without the payment of
overtime or other premiums, and until such repairs are completed rent shall be
abated in proportion to the part of the Premises which is unusable by Tenant in
the conduct of its business (but there shall be no abatement of rent by reason
of any portion of the Premises being unusable for a period equal to one (1) day
or less). However, if the damage is due to the fault or neglect of Tenant, its
employees, agents, contractors, guests, invitees and the like, there shall be no
abatement of rent, unless and to the extent Landlord receives rental income
insurance proceeds. Upon the occurrence of any damage to the Premises, Tenant
shall assign to Landlord (or to any party designated by Landlord) all insurance
proceeds payable to Tenant under Section 14(a)(ii)(A) above; provided, however,
that if the cost of repair of improvements within the Premises by Landlord
exceeds the amount of insurance proceeds received by Landlord from Tenant’s
insurance carrier, as so assigned by Tenant, such excess costs shall be paid by
Tenant to Landlord on a monthly prorata basis throughout the course of repair of
such damage. If repairs cannot, in Landlord’s opinion, be completed within two
hundred seventy (270) days after the necessity for repairs as a result of such
damage becomes known to Landlord without the payment of overtime or other
premiums, Landlord may, at its option, either (i) make such repairs in a
reasonable time and in such event this Lease shall continue in effect and the
rent shall be abated, if at all, in the manner provided in this Article 16, or
(ii) elect not to effect such repairs and instead terminate this Lease, by
notifying Tenant in writing of such termination within sixty (60) days after
Landlord learns of the necessity for repairs as a result of damage, such notice
to include a termination date giving Tenant sixty (60) days to vacate the
Premises. In addition, Landlord may elect to terminate this Lease if the Project
shall be damaged by fire or other casualty or cause, whether or not the Premises
are affected, if the damage is not fully covered, except for deductible amounts,
by Landlord’s insurance policies. Finally, if the Premises or the Project is
damaged to any substantial extent during the last twelve (12) months of the
Term, then notwithstanding anything contained in this Article 16 to the
contrary, Landlord shall have the option to terminate this Lease by giving
written notice to Tenant of the exercise of such option within sixty (60) days
after Landlord learns of the necessity for repairs as the result of such damage.
A total destruction of the Project shall automatically terminate this Lease.
Except as provided in this Article 16, there shall be no abatement of rent and
no liability of Landlord by reason of any injury to or interference with
Tenant’s business or property arising from such damage or destruction or the
making of any repairs, alterations or improvements in or to any portion of the
Project or the Premises or in or to fixtures, appurtenances and equipment
therein. Tenant understands that Landlord will not carry insurance of any kind
on Tenant’s furniture,

15


--------------------------------------------------------------------------------


furnishings, trade fixtures or equipment, and that Landlord shall not be
obligated to repair any damage thereto or replace the same. Tenant acknowledges
that Tenant shall have no right to any proceeds of insurance carried by Landlord
relating to property damage. With respect to any damage which Landlord is
obligated to repair or elects to repair, Tenant, as a material inducement to
Landlord entering into this Lease, irrevocably waives and releases its rights
under the provisions of Sections 1932 and 1933 of the California Civil Code.

ARTICLE 17

SUBORDINATION

This Lease is subject and subordinate to all ground or underlying leases,
mortgages and deeds of trust which affect the property or the Project, including
all renewals, modifications, consolidations, replacements and extensions
thereof; provided, however, if the lessor under any such lease or the holder or
holders of any such mortgage or deed of trust shall advise Landlord that they
desire or require this Lease to be prior and superior thereto, upon written
request of Landlord to Tenant, Tenant agrees to promptly execute, acknowledge
and deliver any and all documents or instruments which Landlord or such lessor,
holder or holders deem necessary or desirable for purposes thereof. Landlord
shall have the right to cause this Lease to be and become and remain subject and
subordinate to any and all ground or underlying leases, mortgages or deeds of
trust which may hereafter be executed covering the Premises, the Project or the
property or any renewals, modifications, consolidations, replacements or
extensions thereof, for the full amount of all advances made or to be made
thereunder and without regard to the time or character of such advances,
together with interest thereon and subject to all the terms and provisions
thereof; provided, however, that Landlord obtains from the lender or other party
in question a written undertaking in favor of Tenant to the effect that such
lender or other party will not disturb Tenant’s right of possession under this
Lease if Tenant is not then or thereafter in breach of any covenant or provision
of this Lease. Tenant agrees, within ten (10) days after Landlord’s written
request therefor, to execute, acknowledge and deliver upon request any and all
documents or instruments requested by Landlord or necessary or proper to assure
the subordination of this Lease to any such mortgages, deed of trust, or
leasehold estates. Tenant agrees that in the event any proceedings are brought
for the foreclosure of any mortgage or deed of trust or any deed in lieu
thereof, to attorn to the purchaser or any successors thereto upon any such
foreclosure sale or deed in lieu thereof as so requested to do so by such
purchaser and to recognize such purchaser as the lessor under this Lease; Tenant
shall, within five (5) days after request execute such further instruments or
assurances as such purchaser may reasonably deem necessary to evidence or
confirm such attornment. Tenant agrees to provide copies of any notices of
Landlord’s default under this Lease to any mortgagee or deed of trust
beneficiary whose address has been provided to Tenant and Tenant shall provide
such mortgagee or deed of trust beneficiary a commercially reasonable time after
receipt of such notice within which to cure any such default. Tenant waives the
provisions of any current or future statute, rule or law which may give or
purport to give Tenant any right or election to terminate or otherwise adversely
affect this Lease and the obligations of the Tenant hereunder in the event of
any foreclosure proceeding or sale.

ARTICLE 18

EMINENT DOMAIN

If the whole of the Premises or the Project or so much thereof as to render the
balance unusable by Tenant shall be taken under power of eminent domain, or is
sold, transferred or conveyed in lieu thereof, this Lease shall automatically
terminate as of the date of such condemnation, or as of the date possession is
taken by the condemning authority, at Landlord’s option. No award for any
partial or entire taking shall be apportioned, and Tenant hereby assigns to
Landlord any award which may be made in such taking or condemnation, together
with any and all rights of Tenant now or hereafter arising in or to the same or
any part thereof; provided, however, that nothing contained herein shall be
deemed to give Landlord any interest in or to require Tenant to assign to
Landlord any award made to Tenant for the taking of personal property and trade
fixtures belonging to Tenant and removable by Tenant at the expiration of the
Term hereof as provided hereunder or for the interruption of, or damage to,
Tenant’s business. In the event of a partial taking described in this Article
18, or a sale, transfer or conveyance in lieu thereof, which does not result in
a termination of this Lease, the rent shall be apportioned according to the
ratio that the part of the Premises remaining useable by Tenant bears to the
total

16


--------------------------------------------------------------------------------


area of the Premises. Tenant hereby waives any and all rights it might otherwise
have pursuant to Section 1265.130 of the California Code of Civil Procedure.

ARTICLE 19

DEFAULT

Each of the following acts or omissions of Tenant or of any guarantor of
Tenant’s performance hereunder, or occurrences, shall constitute an “Event of
Default”:

(a)       Failure or refusal to pay Basic Rental, Additional Rent or any other
amount to be paid by Tenant to Landlord hereunder within five (5) calendar days
after notice that the same is due or payable hereunder; said five (5) day period
shall be in lieu of, and not in addition to, the notice requirements of Section
1161 of the California Code of Civil Procedure or any similar or successor law;

(b)       Except as set forth in items (a) above and (c) through and including
(g) below, failure to perform or observe any other covenant or condition of this
Lease to be performed or observed within thirty (30) days following written
notice to Tenant of such failure. Such thirty (30) day notice shall be in lieu
of, and not in addition to, any required under Section 1161 of the California
Code of Civil Procedure or any similar or successor law;

(c)       Abandonment or vacating or failure to accept tender of possession of
the Premises or any significant portion thereof;

(d)       The taking in execution or by similar process or law (other than by
eminent domain) of the estate hereby created;

(e)       The filing by Tenant or any guarantor hereunder in any court pursuant
to any statute of a petition in bankruptcy or insolvency or for reorganization
or arrangement for the appointment of a receiver of all or a portion of Tenant’s
property; the filing against Tenant or any guarantor hereunder of any such
petition, or the commencement of a proceeding for the appointment of a trustee,
receiver or liquidator for Tenant, or for any guarantor hereunder, or of any of
the property of either, or a proceeding by any governmental authority for the
dissolution or liquidation of Tenant or any guarantor hereunder, if such
proceeding shall not be dismissed or trusteeship discontinued within thirty (30)
days after commencement of such proceeding or the appointment of such trustee or
receiver; or the making by Tenant or any guarantor hereunder of an assignment
for the benefit of creditors. Tenant hereby stipulates to the lifting of the
automatic stay in effect and relief from such stay for Landlord in the event
Tenant files a petition under the United States Bankruptcy laws, for the purpose
of Landlord pursuing its rights and remedies against Tenant and/or a guarantor
of this Lease;

(f)        Tenant’s failure to cause to be released any mechanics liens filed
against the Premises or the Project within twenty (20) days after the date the
same shall have been filed or recorded; or

(g)       Tenant’s failure to observe or perform according to the provisions of
Articles 7, 14, 17 or 25 within five (5) business days after notice from
Landlord.

All defaults by Tenant of any covenant or condition of this Lease shall be
deemed by the parties hereto to be material.

ARTICLE 20

REMEDIES

(a)       Upon the occurrence of an Event of Default under this Lease as
provided in Article 19 hereof, Landlord may exercise all of its remedies as may
be permitted by law, including but not limited to the remedy provided by Section
1951.4 of the California Civil Code, and including without limitation,
terminating this Lease, reentering the Premises and removing all persons and
property therefrom, which property may be stored by Landlord at a warehouse or
elsewhere at the risk, expense and for the account of Tenant. If Landlord elects
to terminate this Lease, Landlord shall be entitled to recover from Tenant the
aggregate of all amounts permitted by law, including but not limited to (i) the
worth at the time of award of the amount of any

17


--------------------------------------------------------------------------------


unpaid rent which had been earned at the time of such termination; plus (ii) the
worth at the time of award of the amount by which the unpaid rent which would
have been earned after termination until the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus
(iii) the worth at the time of award of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus (iv) any
other amount necessary to compensate Landlord for all the detriment proximately
caused by Tenant’s failure to perform its obligations under this Lease or which
in the ordinary course of things would be likely to result therefrom,
specifically including but not limited to, tenant improvement expenses,
brokerage commissions and advertising expenses incurred, expenses of remodeling
the Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and (v)
at Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law. The term
“rent” as used in this Section 20(a) shall be deemed to be and to mean all sums
of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others. As used in items (i) and (ii), above,
the “worth at the time of award” shall be computed by allowing interest at the
rate set forth in item (e), below, but in no case greater than the maximum
amount of such interest permitted by law. As used in item (iii), above, the
“worth at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).

(b)       Nothing in this Article 20 shall be deemed to affect Landlord’s right
to indemnification for liability or liabilities arising prior to the termination
of this Lease for personal injuries or property damage under the indemnification
clause or clauses contained in this Lease.

(c)       Notwithstanding anything to the contrary set forth herein, Landlord’s
re-entry to perform acts of maintenance or preservation of or in connection with
efforts to relet the Premises or any portion thereof, or the appointment of a
receiver upon Landlord’s initiative to protect Landlord’s interest under this
Lease shall not terminate Tenant’s right to possession of the Premises or any
portion thereof and, until Landlord does elect to terminate this Lease, this
Lease shall continue in full force and effect and Landlord may enforce all of
Landlord’s rights and remedies hereunder including, without limitation, the
remedy described in California Civil Code Section 1951.4 (lessor may continue
lease in effect after lessee’s breach and abandonment and recover rent as it
becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations). Accordingly, if Landlord does not elect to terminate
this Lease on account of any default by Tenant, Landlord may, from time to time,
without terminating this Lease, enforce all of its rights and remedies under
this Lease, including the right to recover all rent as it becomes due.

(d)       All rights, powers and remedies of Landlord hereunder and under any
other agreement now or hereafter in force between Landlord and Tenant shall be
cumulative and not alternative and shall be in addition to all rights, powers
and remedies given to Landlord by law, and the exercise of one or more rights or
remedies shall not impair Landlord’s right to exercise any other right or
remedy.

(e)       Any amount due from Tenant to Landlord hereunder which is not paid
when due shall bear interest at the lower of eighteen percent (18%) per annum or
the maximum lawful rate of interest from the due date until paid, unless
otherwise specifically provided herein, but the payment of such interest shall
not excuse or cure any default by Tenant under this Lease. In addition to such
interest: (i) if Basic Rental is not paid on or before the fifth (5th) day of
the calendar month for which the same is due, a late charge equal to five
percent (5%) of the amount overdue or $100, whichever is greater, shall be
immediately due and owing and shall accrue for each calendar month or part
thereof until such rental, including the late charge, is paid in full, which
late charge Tenant hereby agrees is a reasonable estimate of the damages
Landlord shall suffer as a result of Tenant’s late payment and (ii) an
additional charge of $25 shall be assessed for any check given to Landlord by or
on behalf of Tenant which is not honored by the drawee thereof; which damages
include Landlord’s additional administrative and other costs associated with
such late payment and unsatisfied checks and the parties agree that it would be
impracticable or extremely difficult to fix Landlord’s actual damage in such
event. Such charges for interest and late payments and unsatisfied checks are
separate and cumulative and are in

18


--------------------------------------------------------------------------------


addition to and shall not diminish or represent a substitute for any or all of
Landlord’s rights or remedies under any other provision of this Lease.

(f)        In the event of any default, breach or violation of Tenant’s rights
under this Lease by Landlord, Tenant’s exclusive remedies shall be an action for
specific performance or action for actual damages. Without limiting any other
waiver by Tenant which may be contained in this Lease, Tenant hereby waives the
benefit of any law granting it the right to perform Landlord’s obligation, or
the right to terminate this Lease on account of any Landlord default.

ARTICLE 21

TRANSFER OF LANDLORD’S INTEREST

In the event of any transfer or termination of Landlord’s interest in the
Premises or the Project by sale, assignment, transfer, foreclosure, deed-in-lieu
of foreclosure or otherwise whether voluntary or involuntary, Landlord shall be
automatically relieved of any and all obligations and liabilities on the part of
Landlord from and after the date of such transfer or termination, including
furthermore without limitation, the obligation of Landlord under Article 4 and
California Civil Code 1950.7 above to return the security deposit, provided said
security deposit is transferred to said transferee. Tenant agrees to attorn to
the transferee upon any such transfer and to recognize such transferee as the
lessor under this Lease and Tenant shall, within five (5) days after request,
execute such further instruments or assurances as such transferee may reasonably
deem necessary to evidence or confirm such attornment.

ARTICLE 22

BROKER

In connection with this Lease, Landlord and Tenant warrant and represent that
they have had dealings only with the firm(s) set forth in Article 1.H. of the
Basic Lease Provisions and that they know of no other person or entity who is or
might be entitled to a commission, finder’s fee or other like payment in
connection herewith. Landlord and Tenant hereby indemnify and agree to hold each
other and their agents, members, partners, representatives, officers,
affiliates, shareholders, employees, successors and assigns harmless from and
against any and all loss, liability and expenses that they may incur should such
warranty and representation prove incorrect, inaccurate or false.

ARTICLE 23

PARKING

Tenant shall rent from Landlord, commencing on the Commencement Date, the number
of parking passes set forth in Article 1.I. of the Basic Lease Provisions, which
parking passes shall pertain to the Project parking facility. Of such
sixty-three (63) parking passes, fifty-one (51) shall be for unreserved parking
and the remaining twelve (12) such passes shall be for reserved parking at the
locations shown on Exhibit “E” attached hereto and made a part hereof. Of such
twelve (12) reserved parking spaces, six (6) shall be for employee parking and
six (6) shall be for customer parking as designated on Exhibit “E”. Tenant shall
pay to Landlord for parking passes the prevailing rate charged from time to time
at the location of such parking passes; provided, however, that the rate for
unreserved parking for the first five (5) Lease Years shall be Fifty Dollars
($50.00) per unreserved parking pass per month and the rate for all such
reserved parking for the first five (5) Lease Years shall be One Hundred Dollars
($100.00) per reserved parking space per month, In addition, Tenant shall be
responsible for the full amount of any taxes imposed by any governmental
authority in connection with the renting of such parking passes by Tenant or the
use of the parking facility by Tenant. Tenant’s continued right to use the
parking passes is conditioned upon Tenant abiding by all rules and regulations
which are prescribed from time to time for the orderly operation and use of the
parking facility where the parking passes are located, including any sticker or
other identification system established by Landlord, Tenant’s cooperation in
seeing that Tenant’s employees and visitors also comply with such rules and
regulations, and Tenant not being in default under this Lease. Landlord
specifically reserves the right to change the size, configuration, design,
layout and all other aspects of the Project parking facility at any time and
Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of rent under

19


--------------------------------------------------------------------------------


this Lease, from time to time, close-off or restrict access to the Project
parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements. Landlord may, from time to time,
relocate any reserved parking spaces (if any) rented by Tenant to another
location in the Project parking facility. Landlord may delegate its
responsibilities hereunder to a parking operator or a lessee of the parking
facility in which case such parking operator or lessee shall have all the rights
of control attributed hereby to the Landlord. The parking passes rented by
Tenant pursuant to this Article 23 are provided to Tenant solely for use by
Tenant’s own personnel and such passes may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord’s prior approval.
Tenant may validate visitor parking by such method or methods as the Landlord
may establish, at the validation rate from time to time generally applicable to
visitor parking.

ARTICLE 24

WAIVER

No waiver by Landlord of any provision of this Lease shall be deemed to be a
waiver of any other provision hereof or of any subsequent breach by Tenant of
the same or any other provision. No provision of this Lease may be waived by
Landlord, except by an instrument in writing executed by Landlord. Landlord’s
consent to or approval of any act by Tenant requiring Landlord’s consent or
approval shall not be deemed to render unnecessary the obtaining of Landlord’s
consent to or approval of any subsequent act of Tenant, whether or not similar
to the act so consented to or approved. No act or thing done by Landlord or
Landlord’s agents during the Term of this Lease shall be deemed an acceptance of
a surrender of the Premises, and no agreement to accept such surrender shall be
valid unless in writing and signed by Landlord. The subsequent acceptance of
rent hereunder by Landlord shall not be deemed to be a waiver of any preceding
breach by Tenant of any term, covenant or condition of this Lease, other than
the failure of Tenant to pay the particular rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
rent. Any payment by Tenant or receipt by Landlord of an amount less than the
total amount then due hereunder shall be deemed to be in partial payment only
thereof and not a waiver of the balance due or an accord and satisfaction,
notwithstanding any statement or endorsement to the contrary on any check or any
other instrument delivered concurrently therewith or in reference thereto.
Accordingly, Landlord may accept any such amount and negotiate any such check
without prejudice to Landlord’s right to recover all balances due and owing and
to pursue its other rights against Tenant under this Lease, regardless of
whether Landlord makes any notation on such instrument of payment or otherwise
notifies Tenant that such acceptance or negotiation is without prejudice to
Landlord’s rights.

ARTICLE 25

ESTOPPEL CERTIFICATE

Tenant shall, at any time and from time to time, upon not less than ten (10)
days’ prior written notice from Landlord, execute, acknowledge and deliver to
Landlord a statement in writing certifying the following information, (but not
limited to the following information in the event further information is
requested by Landlord): (i) that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as modified, is in full force and effect); (ii) the dates to
which the rental and other charges are paid in advance, if any; (iii) the amount
of Tenant’s security deposit, if any; and (iv) acknowledging that there are not,
to Tenant’s knowledge, any uncured defaults on the part of Landlord hereunder,
and no events or conditions then in existence which, with the passage of time or
notice or both, would constitute a default on the part of Landlord hereunder, or
specifying such defaults, events or conditions, if any are claimed. It is
expressly understood and agreed that any such statement may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the Real
Property. Tenant’s failure to deliver such statement within such time shall
constitute an admission by Tenant that all statements contained therein are true
and correct. Tenant hereby irrevocably appoints Landlord as Tenant’s
attorney-in-fact and in Tenant’s name, place and stead to execute any and all
documents described in this Article 25 if Tenant fails to do so within the
specified time period.

20


--------------------------------------------------------------------------------


ARTICLE 26

LIABILITY OF LANDLORD

Notwithstanding anything in this Lease to the contrary, any remedy of Tenant for
the collection of a judgment (or other judicial process) requiring the payment
of money by Landlord in the event of any default by Landlord hereunder or any
claim, cause of action or obligation, contractual, statutory or otherwise by
Tenant against Landlord or the Landlord Parties concerning, arising out of or
relating to any matter relating to this Lease and all of the covenants and
conditions or any obligations, contractual, statutory, or otherwise set forth
herein, shall be limited solely and exclusively to an amount which is equal to
the lesser of (i) the interest of Landlord in and to the Project, and (ii) the
interest Landlord would have in the Project if the Project were encumbered by
third party debt in an amount equal to seventy percent (70%) of the then current
value of the Project. However, subsection 26(ii) above shall apply only to the
extent that Arden Realty Limited Partnership (or any entity which is controlled,
controlled by or is under common control with Arden Realty Limited Partnership)
is the owner of the Project or if the Project is not encumbered by a mortgage or
deed of trust; otherwise, such limitation shall apply only to the amount
specified in subsection 26(i) above (rather than the lesser of such two (2)
amounts). No other property or assets of Landlord or any Landlord Party shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of Tenant’s remedies under or with respect to this Lease, Landlord’s obligations
to Tenant, whether contractual, statutory or otherwise, the relationship of
Landlord and Tenant hereunder, or Tenant’s use or occupancy of the Premises.

ARTICLE 27

INABILITY TO PERFORM

This Lease and the obligations of Tenant hereunder shall not be affected or
impaired because Landlord is unable to fulfill any of its obligations hereunder
or is delayed in doing so, if such inability or delay is caused by reason of any
prevention, delay, stoppage due to strikes, lockouts, acts of God, or any other
cause previously, or at such time, beyond the reasonable control or anticipation
of Landlord (collectively, a “Force Majeure”) and Landlord’s obligations under
this Lease shall be forgiven and suspended by any such Force Majeure.

ARTICLE 28

HAZARDOUS WASTE

(a)       Tenant shall not cause or permit any Hazardous Material (as defined in
Section 28(d) below) to be brought, kept or used in or about the Project by
Tenant, its agents, employees, contractors, or invitees. Tenant indemnifies
Landlord and the Landlord Parties from and against any breach by Tenant of the
obligations stated in the preceding sentence, and agrees to defend and hold
Landlord and the Landlord Parties harmless from and against any and all claims,
judgments, damages, penalties, fines, costs, liabilities, or losses (including,
without limitation, diminution in value of the Project, damages for the loss or
restriction or use of rentable or usable space or of any amenity of the Project,
damages arising from any adverse impact or marketing of space in the Project,
and sums paid in settlement of claims, attorneys’ fees and costs, consultant
fees, and expert fees) which arise during or after the Term of this Lease as a
result of such breach. This indemnification of Landlord and the Landlord Parties
by Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal, or
restoration work required by any federal, state, or local governmental agency or
political subdivision because of Hazardous Material present in the soil or
ground water on or under the Project. Without limiting the foregoing, if the
presence of any Hazardous Material on the Project caused or permitted by Tenant
results in any contamination of the Project, then subject to the provisions of
Articles 9, 10 and 11 hereof, Tenant shall promptly take all actions at its sole
expense as are necessary to return the Project to the condition existing prior
to the introduction of any such Hazardous Material and the contractors to be
used by Tenant for such work must be approved by Landlord, which approval shall
not be unreasonably withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Project and so long
as such actions do not materially interfere with the use and enjoyment of the
Project by the other tenants thereof; provided however, Landlord shall also have
the right, by written notice to Tenant, to directly

21


--------------------------------------------------------------------------------


undertake any such mitigation efforts with regard to Hazardous Materials in or
about the Project due to Tenant’s breach of its obligations pursuant to this
Section 28(a), and to charge Tenant, as Additional Rent, for the costs thereof.

(b)       Landlord and Tenant agree that the cost of complying with Laws
relating to Hazardous Material on the Project for which Landlord is legally
liable and which are paid or incurred by Landlord shall be borne by Landlord and
excluded from Operating Costs unless the cost of such compliance as between
Landlord and Tenant, is made the responsibility of Tenant pursuant to Section
28(a) above.

(c)       It shall not be unreasonable for Landlord to withhold its consent to
any proposed Transfer if (i) the proposed transferee’s anticipated use of the
Premises involves the generation, storage, use, treatment, or disposal of
Hazardous Material; (ii) the proposed Transferee has been required by any prior
landlord, lender, or governmental authority to take remedial action in
connection with Hazardous Material contaminating a property if the contamination
resulted from such Transferee’s actions or use of the property in question; or
(iii) the proposed Transferee is subject to an enforcement order issued by any
governmental authority in connection with the use, disposal, or storage of a
Hazardous Material.

(d)       As used herein, the term “Hazardous Material” means any hazardous or
toxic substance, material, or waste which is or becomes regulated by any local
governmental authority, the State of California or the United States Government.
The term “Hazardous Material” includes, without limitation, any material or
substance which is (i) defined as “Hazardous Waste,” “Extremely Hazardous
Waste,” or “Restricted Hazardous Waste” under Sections 25115, 25117 or 25122.7,
or listed pursuant to Section 25140, of the California Health and Safety Code,
Division 20, Chapter 6.5 (Hazardous Waste Control Law), (ii) defined as a
“Hazardous Substance” under Section 25316 of the California Health and Safety
Code, Division 20, Chapter 6.8 (Carpenter-Presley-Tanner Hazardous Substance
Account Act), (iii) defined as a “Hazardous Material,” “Hazardous Substance,” or
“Hazardous Waste” under Section 25501 of the California Health and Safety Code,
Division 20, Chapter 6.95 (Hazardous Materials Release Response Plans and
Inventory), (iv) defined as a “Hazardous Substance” under Section 25281 of the
California Health and Safety Code, Division 20, Chapter 6.7 (Underground Storage
of Hazardous Substances), (v) petroleum, (vi) asbestos, (vii) listed under
Article 9 or defined as Hazardous or extremely hazardous pursuant to Article 11
of Title 22 of the California Administrative Code, Division 4, Chapter 20,
(viii) designated as a “Hazardous Substance” pursuant to Section 311 of the
Federal Water Pollution Control Act (33 U.S.C. § 1317), (ix) defined as a
“Hazardous Waste” pursuant to Section 1004 of the Federal Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq. (42 U.S.C. § 6903), or (x) defined as
a “Hazardous Substance” pursuant to Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.
(42 U.S.C. § 9601).

(e)       As used herein, the term “Laws” means any applicable federal, state or
local law, ordinance, or regulation relating to any Hazardous Material affecting
the Project, including, without limitation, the laws, ordinances, and
regulations referred to in Section 28(d) above.

ARTICLE 29

SURRENDER OF PREMISES; REMOVAL OF PROPERTY

(a)       The voluntary or other surrender of this Lease by Tenant to Landlord,
or a mutual termination hereof, shall not work a merger, and shall at the option
of Landlord, operate as an assignment to it of any or all subleases or
subtenancies affecting the Premises.

(b)       Upon the expiration of the Term of this Lease, or upon any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in good order and condition, reasonable wear and tear and
repairs which are Landlord’s obligation excepted, and shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, all furniture, equipment, business and trade fixtures, free-standing
cabinet work, moveable partitioning, telephone and data cabling and other
articles of personal property in the Premises (except to the extent Landlord
elects by notice to Tenant to exercise its option to have any subleases or
subtenancies assigned to it), and Tenant shall repair all damage to the Premises
resulting from the removal of such items from the Premises.

22


--------------------------------------------------------------------------------


(c)       Whenever Landlord shall reenter the Premises as provided in Article 20
hereof, or as otherwise provided in this Lease, any property of Tenant not
removed by Tenant upon the expiration of the Term of this Lease (or within
forty-eight (48) hours after a termination by reason of Tenant’s default), as
provided in this Lease, shall be considered abandoned and Landlord may remove
any or all of such items and dispose of the same in any manner or store the same
in a public warehouse or elsewhere for the account and at the expense and risk
of Tenant, and if Tenant shall fail to pay the cost of storing any such property
after it has been stored for a period of thirty (30) days or more, Landlord may
sell any or all of such property at public or private sale, in such manner and
at such times and places as Landlord, in its sole discretion, may deem proper,
without notice to or demand upon Tenant, for the payment of all or any part of
such charges or the removal of any such property, and shall apply the proceeds
of such sale as follows: first, to the cost and expense of such sale, including
reasonable attorneys’ fees and costs for services rendered; second, to the
payment of the cost of or charges for storing any such property; third, to the
payment of any other sums of money which may then or thereafter be due to
Landlord from Tenant under any of the terms hereof; and fourth, the balance, if
any, to Tenant.

(d)       All fixtures, Tenant Improvements, Alterations and/or appurtenances
attached to or built into the Premises prior to or during the Term, whether by
Landlord or Tenant and whether at the expense of Landlord or Tenant, or of both,
shall be and remain part of the Premises and shall not be removed by Tenant at
the end of the Term unless otherwise expressly provided for in this Lease or
unless such removal is required by Landlord. Such fixtures, Tenant Improvements,
Alterations and/or appurtenances shall include but not be limited to: all floor
coverings, drapes, paneling, built-in cabinetry, molding, doors, vaults
(including vault doors), plumbing systems, security systems, electrical systems,
lighting systems, communication systems, all fixtures and outlets for the
systems mentioned above and for all telephone, radio and television purposes,
and any special flooring or ceiling installations.

ARTICLE 30

MISCELLANEOUS

(a)       SEVERABILITY; ENTIRE AGREEMENT. ANY PROVISION OF THIS LEASE WHICH
SHALL PROVE TO BE INVALID, VOID, OR ILLEGAL SHALL IN NO WAY AFFECT, IMPAIR OR
INVALIDATE ANY OTHER PROVISION HEREOF AND SUCH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT. THIS LEASE AND THE EXHIBITS AND ANY ADDENDUM ATTACHED
HERETO CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH REGARD TO
TENANT’S OCCUPANCY OR USE OF ALL OR ANY PORTION OF THE PROJECT, AND NO PRIOR
AGREEMENT OR UNDERSTANDING PERTAINING TO ANY SUCH MATTER SHALL BE EFFECTIVE FOR
ANY PURPOSE. NO PROVISION OF THIS LEASE MAY BE AMENDED OR SUPPLEMENTED EXCEPT BY
AN AGREEMENT IN WRITING SIGNED BY THE PARTIES HERETO OR THEIR SUCCESSOR IN
INTEREST. THE PARTIES AGREE THAT ANY DELETION OF LANGUAGE FROM THIS LEASE PRIOR
TO ITS MUTUAL EXECUTION BY LANDLORD AND TENANT SHALL NOT BE CONSTRUED TO HAVE
ANY PARTICULAR MEANING OR TO RAISE ANY PRESUMPTION, CANON OF CONSTRUCTION OR
IMPLICATION INCLUDING, WITHOUT LIMITATION, ANY IMPLICATION THAT THE PARTIES
INTENDED THEREBY TO STATE THE CONVERSE, OBVERSE OR OPPOSITE OF THE DELETED
LANGUAGE.

(b)       Attorneys’ Fees; Waiver of Jury Trial.

(i)        In any action to enforce the terms of this Lease, including any suit
by Landlord for the recovery of rent or possession of the Premises, the losing
party shall pay the successful party a reasonable sum for attorney’s, fees and
costs in such suit and such attorneys’ fees and costs shall be deemed to have
accrued prior to the commencement of such action and shall be paid whether or
not such action is prosecuted to judgment. Tenant shall also reimburse Landlord
for all costs incurred by Landlord in connection with enforcing its rights under
this Lease against Tenant following a bankruptcy by Tenant or otherwise,
including, without limitation, legal fees, experts’ fees and expenses, court
costs and consulting fees.

23


--------------------------------------------------------------------------------


(ii)       Should Landlord, without fault on Landlord’s part, be made a party to
any litigation instituted by Tenant or by any third party against Tenant, or by
or against any person holding under or using the Premises by license of Tenant,
or for the foreclosure of any lien for labor or material furnished to or for
Tenant or any such other person or otherwise arising out of or resulting from
any act or transaction of Tenant or of any such other person, Tenant covenants
to save and hold Landlord harmless from any judgment rendered against Landlord
or the Premises or any part thereof and from all costs and expenses, including
reasonable attorneys’ fees and costs incurred by Landlord in connection with
such litigation.

(iii)      TO THE EXTENT PERMITTED BY LAW, EACH PARTY HEREBY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION (FOR UNLAWFUL DETAINER OR OTHERWISE) BY LANDLORD
TO RECOVER POSSESSION OF THE PREMISES.

(c)       Time of Essence. Each of Tenant’s covenants herein is a condition and
time is of the essence with respect to the performance of every provision of
this Lease.

(d)       Headings; Joint and Several. The article headings contained in this
Lease are for convenience only and do not in any way limit or amplify any term
or provision hereof. The terms “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular, the neuter shall include the
masculine and feminine genders and the obligations herein imposed upon Tenant
shall be joint and several as to each of the persons, firms or corporations of
which Tenant may be composed.

(e)       Reserved Area. Tenant hereby acknowledges and agrees that the exterior
walls of the Premises and the area between the finished ceiling of the Premises
and the slab of the floor of the Project thereabove have not been demised hereby
and the use thereof together with the right to install, maintain, use, repair
and replace pipes, ducts, conduits, wiring and cabling leading through, under or
above the Premises or throughout the Project in locations which will not
materially interfere with Tenant’s use of the Premises and serving other parts
of the Project are hereby excepted and reserved unto Landlord.

(f)        NO OPTION. THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR
REPRESENTATIVE FOR EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN
OPTION OR OFFER TO LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED
HEREIN OR A RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED
HEREBY THAT THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY
LANDLORD AND TENANT AND DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.

(g)       Use ofProject Name; Improvements. Tenant shall not be allowed to use
the name, picture or representation of the Project, or words to that effect, in
connection with any business carried on in the Premises or otherwise (except as
Tenant’s address) without the prior written consent of Landlord. In the event
that Landlord undertakes any additional improvements on the Real Property
including but not limited to new construction or renovation or additions to the
existing improvements, Landlord shall not be liable to Tenant for any noise,
dust, vibration or interference with access to the Premises or disruption in
Tenant’s business caused thereby.

(h)       Rules and Regulations. Tenant shall observe faithfully and comply
strictly with the rules and regulations (“Rules and Regulations”) attached to
this Lease as Exhibit “B” and made a part hereof, and such other Rules, and
Regulations as Landlord may from time to time reasonably adopt for the safety,
care and cleanliness of the Project, the facilities thereof, or the preservation
of good order therein. Landlord shall not be liable to Tenant for violation of
any such Rules and Regulations, or for the breach of any covenant or condition
in any lease by any other tenant in the Project. A waiver by Landlord of any
Rule or Regulation for any other tenant shall not constitute nor be deemed a
waiver of the Rule or Regulation for this Tenant.

(i)        Quiet Possession. Upon Tenant’s paying the Basic Rental, Additional
Rent and other sums provided hereunder and observing and performing all of the
covenants, conditions and provisions on Tenant’s part to be observed and
performed hereunder, Tenant shall have quiet possession of the Premises for the
entire Term hereof, subject to all of the provisions of this Lease.

24


--------------------------------------------------------------------------------


(j)        Rent. All payments required to be made hereunder to Landlord shall be
deemed to be rent, whether or not described as such.

(k)       Successors and Assigns. Subject to the provisions of Article 15
hereof, all of the covenants, conditions and provisions of this Lease shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns.

(l)        Notices. Any notice required or permitted to be given hereunder shall
be in writing and may be given by personal service evidenced by a signed receipt
or sent by registered or certified mail, return receipt requested, or via
overnight courier, and shall be effective upon proof of delivery, addressed to
Tenant at the Premises or to Landlord at the management office for the Project,
with a copy to Landlord, c/o Arden Realty, Inc., 11601 Wilshire Boulevard,
Fourth Floor, Los Angeles, California 90025, Attn: Legal Department. Either
party may by notice to the other specify a different address for notice purposes
except that, upon Tenant’s taking possession of the Premises, the Premises shall
constitute Tenant’s address for notice purposes. A copy of all notices to be
given to Landlord hereunder shall be concurrently transmitted by Tenant to such
party hereafter designated by notice from Landlord to Tenant. Any notices sent
by Landlord regarding or relating to eviction procedures, including without
limitation three (3) day notices, may be sent by regular mail.

(m)      Persistent Delinquencies. In the event that Tenant shall be delinquent
by more than fifteen (15) days in the payment of rent on three (3) separate
occasions in any twelve (12) month period, Landlord shall have the right to
terminate this Lease by thirty (30) days written notice given by Landlord to
Tenant within thirty (30) days of the last such delinquency.

(n)       Right of Landlord to Perform. All covenants and agreements to be
performed by Tenant under any of the terms of this Lease shall be performed by
Tenant at Tenant’s sole cost and expense and without any abatement of rent. If
Tenant shall fail to pay any sum of money, other than rent, required to be paid
by it hereunder or shall fail to perform any other act on its part to be
performed hereunder, and such failure shall continue beyond any applicable cure
period set forth in this Lease, Landlord may, but shall not be obligated to,
without waiving or releasing Tenant from any obligations of Tenant, make any
such payment or perform any such other act on Tenant’s part to be made or
performed as is in this Lease provided. All sums so paid by Landlord and all
reasonable incidental costs, together with interest thereon at the rate
specified in Section 20(e) above from the date of such payment by Landlord,
shall be payable to Landlord on demand and Tenant covenants to pay any such
sums, and Landlord shall have (in addition to any other right or remedy of
Landlord) the same rights and remedies in the event of the nonpayment thereof by
Tenant as in the case of default by Tenant in the payment of the rent.

(o)       Access, Changes in Project, Facilities, Name.

(i)        Every part of the Project except the inside surfaces of all walls,
windows and doors bounding the Premises (including exterior building walls, the
rooftop, core corridor walls and doors and any core corridor entrance), and any
space in or adjacent to the Premises or within the Project used for shafts,
stacks, pipes, conduits, fan rooms, ducts, electric or other utilities, sinks or
other building facilities, and the use thereof, as well as access thereto
through the Premises for the purposes of operation, maintenance, decoration and
repair, are reserved to Landlord.

(ii)       Landlord reserves the right, without incurring any liability to
Tenant therefor, to make such changes in orto the Project and the fixtures and
equipment thereof, as well as in or to the street entrances, halls, passages,
elevators, stairways and other improvements thereof, as it may deem necessary or
desirable.

(iii)      Landlord may adopt any name for the Project and Landlord reserves the
right, from time to time, to change the name and/or address of the Project at
any time.

(p)       Signing Authority. If Tenant is a corporation, partnership or limited
liability company, each individual executing this Lease on behalf of said entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said entity in accordance with: (i) if Tenant is a
corporation, a duly adopted resolution of the Board of Directors of said
corporation or in accordance with the By-laws of said corporation, (ii) if
Tenant

25


--------------------------------------------------------------------------------


is a partnership, the terms of the partnership agreement, and (iii) if Tenant is
a limited liability company, the terms of its operating agreement, and that this
Lease is binding upon said entity in accordance with its terms. Concurrently
with Tenant’s execution of this Lease, Tenant shall provide to Landlord a copy
of: (A) if Tenant is a corporation, such resolution of the Board of Directors
authorizing the execution of this Lease on behalf of such corporation, which
copy of resolution shall be duly certified by the secretary or an assistant
secretary of the corporation to be a true copy of a resolution duly adopted by
the Board of Directors of said corporation and shall be in a form reasonably
acceptable to Landlord, (B) if Tenant is a partnership, a copy of the provisions
of the partnership agreement granting the requisite authority to each individual
executing this Lease on behalf of said partnership, and (C) if Tenant is a
limited liability company, a copy of the provisions of its operating agreement
granting the requisite authority to each individual executing this Lease on
behalf of said limited liability company.

(q)       Identification of Tenant.

(i)        If Tenant constitutes more than one person or entity, (A) each of
them shall be jointly and severally liable for the keeping, observing and
performing of all of the terms, covenants, conditions and provisions of this
Lease to be kept, observed and performed by Tenant, (B) the term “Tenant” as
used in this Lease shall mean and include each of them jointly and severally,
and (C) the act of or notice from, or notice or refund to, or the signature of,
any one or more of them, with respect to the tenancy of this Lease, including,
but not limited to, any renewal, extension, expiration, termination or
modification of this Lease, shall be binding upon each and all of the persons or
entities executing this Lease as Tenant with the same force and effect as if
each and all of them had so acted or so given or received such notice or refund
or so signed.

(ii)       If Tenant is a partnership (or is comprised of two or more persons,
individually and as co-partners of a partnership) or if Tenant’s interest in
this Lease shall be assigned to a partnership (or to two or more persons,
individually and as co-partners of a partnership) pursuant to Article 15 hereof
(any such partnership and such persons hereinafter referred to in this Section
30(q)(ii) as “Partnership Tenant”), the following provisions of this Lease shall
apply to such Partnership Tenant:

(A)      The liability of each of the parties comprising Partnership Tenant
shall be joint and several.

(B)       Each of the parties comprising Partnership Tenant hereby consents in
advance to, and agrees to be bound by, any written instrument which may
hereafter be executed, changing, modifying or discharging this Lease, in whole
or in part, or surrendering all or any part of the Premises to the Landlord, and
by notices, demands, requests or other communication which may hereafter be
given, by the individual or individuals authorized to execute this Lease on
behalf of Partnership Tenant under Subparagraph (p) above.

(C)       Any bills, statements, notices, demands, requests or other
communications given or rendered to Partnership Tenant or to any of the parties
comprising Partnership Tenant shall be deemed given or rendered to Partnership
Tenant and to all such parties and shall be binding upon Partnership Tenant and
all such parties.

(D)      If Partnership Tenant admits new partners, all of such new partners
shall, by their admission to Partnership Tenant, be deemed to have assumed
performance of all of the terms, covenants and conditions of this Lease on
Tenant’s part to be observed and performed.

(E)       Partnership Tenant shall give prompt notice to Landlord of the
admission of any such new partners, and, upon demand of Landlord, shall cause
each such new partner to execute and deliver to Landlord an agreement in form
satisfactory to Landlord, wherein each such new partner shall assume performance
of all of the terms, covenants and conditions of this Lease on Partnership
Tenant’s part to be observed and performed (but neither Landlord’s failure to
request any such agreement nor the failure of any such new partner to execute or
deliver any such agreement to Landlord shall terminate the provisions of clause
(D) of this Section 30(q)(ii) or relieve any such new partner of its obligations
thereunder).

(r)        Intentionally Omitted.

26


--------------------------------------------------------------------------------


(s)       Survival of Obligations. Any obligations of Tenant occurring prior to
the expiration or earlier termination of this Lease shall survive such
expiration or earlier termination.

(t)        Confidentiality. Tenant acknowledges that the content of this Lease
and any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal and space planning consultants and any proposed Transferees.

(u)       Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of California. No conflicts of law rules
of any state or country (including, without limitation, California conflicts of
law rules) shall be applied to result in the application of any substantive or
procedural laws of any state or country other than California. All
controversies, claims, actions or causes of action arising between the parties
hereto and/or their respective successors and assigns, shall be brought, heard
and adjudicated by the courts of the State of California, with venue in the
County of San Diego. Each of the parties hereto hereby consents to personal
jurisdiction by the courts of the State of California in connection with any
such controversy, claim, action or cause of action, and each of the parties
hereto consents to service of process by any means authorized by California law
and consent to the enforcement of any judgment so obtained in the courts of the
State of California on the same terms and conditions as if such controversy,
claim, action or cause of action had been originally heard and adjudicated to a
final judgment in such courts. Each of the parties hereto further acknowledges
that the laws and courts of California were freely and voluntarily chosen to
govern this Lease and to adjudicate any claims or disputes hereunder.

(v)       Office of Foreign Assets Control. Tenant certifies to Landlord that
Tenant is not entering into this Lease, nor acting, for or on behalf of any
person or entity named as a terrorist or other banned or blocked person or
entity pursuant to any law, order, rule or regulation of the United States
Treasury Department or the Office of Foreign Assets Control. Tenant hereby
agrees to indemnify, defend and hold Landlord and the Landlord Parties harmless
from any and all claims arising from or related to any breach of the foregoing
certification.

(w)      Financial Statements. Within ten (10) days after Tenant’s receipt of
Landlord’s written request, Tenant shall provide Landlord with current financial
statements of Tenant and financial statements for the two (2) calendar or fiscal
years (if Tenant’s fiscal year is other than a calendar year) prior to the
current financial statement year. Any such statements shall be prepared in
accordance with generally accepted accounting principles and, if the normal
practice of Tenant, shall be audited by an independent certified public
accountant.

(x)       Exhibits. The Exhibits attached hereto are incorporated herein by this
reference as if fullyset forth herein.

(y)       Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent (and not dependent)
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to set off of any of the rent or other amounts owing
hereunder against Landlord.

(z)       Counterparts. This Lease may be executed in counterparts, each of
which shall be deemed an original, but such counterparts, when taken together,
shall constitute one agreement.

ARTICLE 31

OPTIONS TO EXTEND

(a)       Option Rights. Landlord hereby grants the Tenant named in this Lease
(the “Original Tenant”) and any Affiliated Assignee (as that term is defined in
Article 15 above) that is then the Tenant under this Lease two (2) separate
options (“Options”)to extend the Term for the entire Premises for a period of
five (5) years each (each, an “Option Term”),which Options shall be exercisable
only by written notice delivered by Tenant to Landlord as set forth below. The
rights contained in this Article 31 shall be personal to the Original Tenant or
an Affiliated Assignee and may only be exercised by the Original Tenant or an
Affiliated Assignee (and not any other transferee) if the Original Tenant or an
Affiliated Assignee occupies the entire

27


--------------------------------------------------------------------------------


Premises as of the date of Tenant’s Acceptance (as defined in Section 31(c)
below). In no event shall Tenant be entitled to exercise the second (2nd) Option
unless the initial Term has been previously extended for the first (1st) Option
Term.

(b)       Option Rent. The rent payable by Tenant during the Option Term
(“Option Rent”) shall be equal to the “Market Rent” (defined below), but in no
event shall the Option Rent be less than Tenant is paying under the Lease on the
month immediately preceding the Option Term for Monthly Basic Rental, including
all escalations, Direct Costs, additional rent and other charges. “Market Rent”
shall mean the applicable Monthly Basic Rental, including all escalations,
Direct Costs, additional rent and other charges at which tenants, as of the time
of Landlord’s “Option Rent Notice” (as defined below), are entering into leases
for non-sublease space which is not encumbered by expansion rights and which is
comparable in size, location and quality to the Premises in renewal transactions
for a term comparable to the Option Term, which comparable space is located in
office buildings comparable to the Project in the UTC area of San Diego,
California, taking into consideration the value of the existing improvements in
the Premises to Tenant, as compared to the value of the existing improvements in
such comparable space, with such value to be based upon the age, quality and
layout of the improvements and the extent to which the same could be utilized by
Tenant with consideration given to the fact that the improvements existing in
the Premises are specifically suitable to Tenant.

(c)       Exercise of Options. The Options shall be exercised by Tenant only in
the following manner: (i) Tenant shall not be in default, and shall not have
been in default under this Lease more than once, on the delivery date of the
Interest Notice and Tenant’s Acceptance; (ii) Tenant shall deliver written
notice (“Interest Notice”) to Landlord not more than twelve (12) months nor less
than nine (9) months prior to the expiration of the initial Term or first (1st)
Option Term, as applicable, stating that Tenant is interested in exercising the
Option, (iii) within fifteen (15) business days of Landlord’s receipt of
Tenant’s written notice, Landlord shall deliver notice (“Option Rent Notice”) to
Tenant setting forth the Option Rent; and (iv) if Tenant desires to exercise
such Option, Tenant shall provide Landlord written notice within five (5)
business days after receipt of the Option Rent Notice (“Tenant’s
Acceptance”).Tenant’s failure to deliver the Interest Notice or Tenant’s
Acceptance on or before the dates specified above shall be deemed to constitute
Tenant’s election not to exercise the Option. If Tenant timely and properly
exercises its Option, the initial Term or first (1st) Option Term shall be
extended for the Option Term upon all of the terms and conditions set forth in
this Lease, except that the rent for the Option Term shall be as indicated in
the Option Rent Notice.

ARTICLE 32

RIGHT OF FIRST OFFER

Landlord hereby grants to Tenant a right of first offer with respect to that
space outlined on Exhibit “A” attached hereto and made a part hereof (“First
Offer Space”).Notwithstanding the foregoing (i) such first offer right of Tenant
shall commence only following the expiration or earlier termination of (A) any
existing lease pertaining to the First Offer Space, and (B) as to any First
Offer Space which is vacant as of the date of this Lease, the first lease
pertaining to any portion of such First Offer Space entered into by Landlord
after the date of this Lease (collectively, the “Superior Leases”), including
any renewal or extension of such existing or future lease, whether or not such
renewal or extension is pursuant to an express written provision in such lease,
and regardless of whether any such renewal or extension is consummated pursuant
to a lease amendment or a new lease, and (ii) such first offer right shall be
subordinate and secondary to all rights of expansion, first refusal, first offer
or similar rights granted to (A) the tenants of the Superior Leases and (B) any
other tenant of the Project (the rights described in items (i) and (ii), above
to be known collectively as “Superior Rights”),and (iii) such right of first
offer shall not be triggered by the lease of space in the Project by Landlord to
an existing tenant in the Project in connection with the relocation of such
existing tenant’s premises in the Project. Tenant’s right of first offer shall
be on the terms and conditions set forth in this Article 32.

(a)       Procedure for Offer. Landlord shall notify Tenant (the “First Offer
Notice”) from time to time when Landlord determines that Landlord shall commence
the marketing of any First Offer Space because such space shall become available
for lease to third parties, where no holder of a Superior Right desires to lease
such space. The First Offer Notice shall describe the space so offered to Tenant
and shall set forth Landlord’s proposed material economic terms and

28


--------------------------------------------------------------------------------


conditions applicable to Tenant’s lease of such space (collectively, the
“Economic Terms”),including the proposed term of lease and the proposed rent
payable for the First Offer Space. Notwithstanding the foregoing, Landlord’s
obligation to deliver the First Offer Notice shall not apply during the last
nine (9) months of the initial Term unless Tenant has delivered an Interest
Notice to Landlord pursuant to Section 3l(c) above nor shall Landlord be
obligated to deliver the First Offer Notice during the last eight (8) months of
the initial Term unless Tenant has timely delivered Tenant’s Acceptance to
Landlord pursuant to Section 31(c) above and such right of first offer shall not
apply during any applicable Option Term.

(b)       Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right
of first offer with respect to the space described in the First Offer Notice,
then within five (5) business days after delivery of the First Offer Notice to
Tenant, Tenant shall deliver an unconditional irrevocable notice to Landlord of
Tenant’s exercise of its right of first offer with respect to the entire space
described in the First Offer Notice, and the Economic Terms shall be as set
forth in the First Offer Notice. If Tenant does not unconditionally exercise its
right of first offer within the five (5) business day period, then Landlord
shall be free to lease the space described in the First Offer Notice to anyone
to whom Landlord desires on any terms Landlord desires and Tenant’s right of
first offer shall terminate as to the First Offer Space described in the First
Offer Notice. Notwithstanding anything to the contrary contained herein, Tenant
must elect to exercise its right of first offer, if at all, with respect to all
of the space offered by Landlord to Tenant at any particular time, and Tenant
may not elect to lease only a portion thereof.

(c)       Lease of First Offer Space. If Tenant timely and properly exercises
Tenant’s right to lease the First Offer Space as set forth herein, Landlord and
Tenant shall execute an amendment adding such First Offer Space to this Lease
upon the same non-economic terms and conditions as applicable to the initial
Premises, and the economic terms and conditions as provided in this Article 32.
Unless otherwise specified in Landlord’s Economic Terms, Tenant shall commence
payment of rent for the First Offer Space and the Term of the First Offer Space
shall commence upon the date of delivery of such space to Tenant.

(d)       No Defaults. The rights contained in this Article 32 shall be personal
to the Original Tenant, and may only be exercised by the Original Tenant (and
not any assignee, sublessee or other transferee of the Original Tenant’s
interest in this Lease) if the Original Tenant occupies the entire Premises as
of the date of the First Offer Notice. Tenant shall not have the right to lease
First Offer Space as provided in this Article 32 if, as of the date of the First
Offer Notice, or, at Landlord’s option, as of the scheduled date of delivery of
such First Offer Space to Tenant, Tenant is in default under this Lease or
Tenant has previously been in default under this Lease more than once.

ARTICLE 33

SIGNAGE/DIRECTORY

(a)       Suite Entry and Directory. Provided Tenant is not in default
hereunder, Tenant, at Landlord’s sole cost and expense, shall have the right to
one (1) line in the lobby directory and Project-standard suite entry signage
during the Term.

(b)       Exterior Signage. Subject to this Article 33, Tenant shall be entitled
to install, at its sole cost and expense, signage near the top of the exterior
of the west side of the Project and signage at the Genesee Avenue and Executive
Drive entrance to the underground parking facility for the Project
(collectively, the “Signage”).  The graphics, materials, size, color, design,
lettering, lighting (if any), specifications and exact location of the Signage
(collectively, the “Signage Specifications”) shall be subject to the prior
written approval of Landlord, which approval shall not be unreasonably withheld.
However, Landlord hereby approves the Signage Specifications shown on Exhibit
“F” attached hereto and made a part hereof. In addition, the Signage and all
Signage Specifications therefore shall be subject to Tenant’s receipt of all
required governmental permits and approvals, shall be subject to all applicable
governmental laws and ordinances, and all covenants, conditions and restrictions
affecting the Project. Tenant hereby acknowledges that, notwithstanding
Landlord’s approval of the Signage and/or the Signage Specifications therefor,
Landlord has made no representations or warranty to Tenant with respect to the
probability of obtaining such approvals and permits. In the event Tenant does
not receive the necessary permits and approvals for the Signage, Tenant’s and
Landlord’s rights and obligations under the remaining provisions of this Lease
shall not be affected. The cost of

29


--------------------------------------------------------------------------------


installation of the Signage, as well as all costs of design and construction of
such Signage and all other costs associated with such Signage, including,
without limitation, permits, maintenance and repair, shall be the sole
responsibility of Tenant. Tenant’s rights to the Signage shall be non­exclusive
with the signage rights of others. Notwithstanding anything to the contrary
contained herein, in the event that at any time during the Term of this Lease
(or any Option Term, if applicable), Tenant assigns its interest in this Lease
or subleases all or substantially all of the Premises for all or substantially
all of the remainder of the Lease Term to other than an Affiliated Assignee (as
that term is defined in Article 15 above), Tenant’s right to the Signage shall
thereupon terminate and Tenant shall remove such Signage as provided in this
Article 33 below. The rights to the Signage shall be personal to the Original
Tenant and may not be transferred, except that Tenant’s Signage may be
transferred to an Affiliated Assignee if such Affiliated Assignee’s new name is
not an “Objectionable Name.” The term “Objectionable Name” shall mean any name
that Landlord reasonable determines (i) relates to an entity that is of a
character or reputation that is materially inconsistent with the quality of the
Project or which would otherwise reasonably offend a landlord of a building
comparable to the Project, taking into consideration the level and visibility of
Tenant’s Signage, or (ii) conflicts with any covenants in other leases of space
in the Project. Should the Signage require maintenance or repairs as determined
in Landlord’s reasonable judgment, Landlord shall have the right to provide
written notice thereof to Tenant and Tenant shall cause such repairs and/or
maintenance to be performed within thirty (30) days after receipt of such notice
from Landlord at Tenant’s sole cost and expense. Should Tenant fail to perform
such maintenance and repairs within the period described in the immediately
preceding sentence, Landlord shall have the right to cause such work to be
performed and to charge Tenant, as Additional Rent, for the cost of such work.
Upon the expiration or earlier termination of this Lease (or the termination of
Tenant’s Signage right as described above), Tenant shall, at Tenant’s sole cost
and expense, cause the Signage to be removed from the exterior of the Project
and shall cause the exterior of the Project to be restored to the condition
existing prior to the placement of such Signage. If Tenant fails to remove such
Signage and to restore the exterior of the Project as provided in the
immediately preceding sentence within thirty (30) days following the expiration
or earlier termination of this Lease, then Landlord may perform such work, and
all costs and expenses incurred by Landlord in so performing such work shall be
reimbursed by Tenant to Landlord within ten (10) days after Tenant’s receipt of
invoice therefor. The immediately preceding sentence shall survive the
expiration or earlier termination of this Lease.

ARTICLE 34

TERMINATION OPTION

Provided Tenant fully and completely satisfies each of the conditions set forth
in this Article 34, Tenant shall have the option (“Termination Option”) to
terminate this Lease effective as of the last day of the fifth (5th) Lease Year
only (the “Termination Date”).In order to exercise the Termination Option,
Tenant must fully and completely satisfy each and every one of the following
conditions: (a) Tenant must give Landlord written notice (“Termination Notice”)
of its exercise of the Termination Option, which Termination Notice must be
delivered to Landlord at least nine (9) months prior to the Termination Date,
(b) at the time of the Termination Notice, Tenant shall not be in default under
this Lease after expiration of applicable cure periods, and (c) concurrently
with Tenant’s delivery of the Termination Notice to Landlord, Tenant shall pay
to Landlord a termination fee (“Termination Fee”) equal to the sum of (i) the
unamortized balance, as of the Termination Date, of the (A) Improvement
Allowance actually utilized by Tenant, and (B) brokerage commissions paid by
Landlord in connection with this Lease, plus (ii) an amount equal to four (4)
months of monthly Basic Rental calculated at the rate otherwise payable for the
first four (4) months after the Termination Date. Amortization pursuant to
subsection (i), above, shall be calculated on a ten (10) year amortization
schedule commencing as of the Commencement Date based upon equal monthly
payments of principal and interest, with interest imputed on the outstanding
principal balance at the rate of nine percent (9%) per annum. However, if Tenant
exercises its right of first offer pursuant to Article 32 above, the Termination
Fee shall be increased by the sum of (A) an amount equal to four (4)
installments of monthly Basic Rental for the First Offer Space at the rate which
would have been payable by Tenant for the First Offer Space for the first four
(4) months after the Termination Date and (B) the unamortized amount, as of the
Termination Date, of any out-of-pocket sums expended by Landlord to improve the
First Offer Space and any brokerage commissions incurred by Landlord in
connection with such expansion, with such amortization to be calculated over an

30


--------------------------------------------------------------------------------


amortization period from the commencement date for the First Offer Space until
the date of expiration of the initial Lease Term, based upon equal monthly
payments of principal and interest throughout such amortization period, with
interest imputed on the outstanding principal balance at the rate of nine
percent (9%) per annum. Tenant’s exercise of the Termination Option and Tenant’s
payment of Termination Fee shall not relieve Tenant of any of its obligations to
pay Monthly Basic Rental and other obligations of Tenant under this Lease which
become due prior to the Termination Date.

IN WITNESS WHEREOF, the parties have executed this Lease, consisting of the
foregoing provisions and Articles, including all exhibits and other attachments
referenced therein, as of the date first above written.

“LANDLORD”

ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership

 

 

 

 

 

By:

ARDEN REALTY, INC.,

 

 

 

a Maryland corporation
Its: Sole General Partner

 

 

 

 

 

 

 

By:

/s/ Robert C. Peddicord

 

 

 

 

Its:

Robert C. Peddicord

 

 

 

 

 

Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

“TENANT”

1ST PACIFIC BANK OF CALIFORNIA,
a California corporation

 

 

 

 

 

 

 

By:

/s/ A. Vincent Siciliano

 

 

 

Print Name:

A. Vincent Siciliano

 

 

Title:

CEO

 

 

 

 

 

 

 

 

By:

/s/ James Burgess

 

 

 

Print Name:

James Burgess

 

 

 

Title:

EVP/CFO

 

 

 

31


--------------------------------------------------------------------------------


EXHIBIT “A”

PREMISES AND FIRST OFFER SPACE

[g43411kg09i001.jpg]

This Exhibit “A” is provided for informational purposes only and is intended to
be only an approximation of the layout of the Premises and First Offer Space and
shall not be deemed to constitute any representation by Landlord as to the exact
layout or configuration of the Premises and First Offer Space.

1


--------------------------------------------------------------------------------


EXHIBIT “B”

RULES AND REGULATIONS

1.                          No sign, advertisement or notice shall be displayed,
printed or affixed on or to the Premises or to the outside or inside of the
Project or so as to be visible from outside the Premises or Project without
Landlord’s prior written consent. Landlord shall have the right to remove any
non-approved sign, advertisement or notice, without notice to and at the expense
of Tenant, and Landlord shall not be liable in damages for such removal. All
approved signs or lettering on doors and walls shall be printed, painted,
affixed or inscribed at the expense of Tenant by Landlord or by a person
selected by Landlord and in a manner and style acceptable to Landlord.

2.                          Tenant shall not obtain for use on the Premises ice,
waxing, cleaning, interior glass polishing, rubbish removal, towel or other
similar services, or accept barbering or bootblackening, or coffee cart
services, milk, soft drinks or other like services on the Premises, except from
persons authorized by Landlord and at the hours and under regulations fixed by
Landlord. No vending machines or machines of any description shall be installed,
maintained or operated upon the Premises without Landlord’s prior written
consent.

3.                          The sidewalks, halls, passages, exits, entrances,
elevators and stairways shall not be obstructed by Tenant or used for any
purpose other than for ingress and egress from Tenant’s Premises. Under no
circumstances is trash to be stored in the corridors. Notice must be given to
Landlord for any large deliveries.  Furniture, freight and other large or heavy
articles, and all other deliveries may be brought into the Project only at times
and in the manner designated by Landlord, and always at Tenant’s sole
responsibility and risk. Landlord may impose reasonable charges for use of
freight elevators after or before normal business hours.  All damage done to the
Project by moving or maintaining such furniture, freight or articles shall be
repaired by Landlord at Tenant’s expense. Tenant shall not take or permit to be
taken in or out of entrances or passenger elevators of the Project, any item
normally taken, or which Landlord otherwise reasonably requires to be taken, in
or out through service doors or on freight elevators.  Tenant shall move all
supplies, furniture and equipment as soon as received directly to the Premises,
and shall move all waste that is at any time being taken from the Premises
directly to the areas designated for disposal.

4.                          Toilet rooms, toilets, urinals, wash bowls and other
apparatus shall not be used for any purpose other than for which they were
constructed and no foreign substance of any kind whatsoever shall be thrown
therein.

5.                          Tenant shall not overload the floor of the Premises
or mark, drive nails, screw or drill into the partitions, ceilings or floor or
in any way deface the Premises. Tenant shall not place typed, handwritten or
computer generated signs in the corridors or any other common areas. Should
there be a need for signage additional to the Project standard tenant placard, a
written request shall be made to Landlord to obtain approval prior to any
installation.  All costs for said signage shall be Tenant’s responsibility.

6.                          In no event shall Tenant place a load upon any floor
of the Premises or portion of any such flooring exceeding the floor load per
square foot of area for which such floor is designed to carry and which is
allowed by law, or any machinery or equipment which shall cause excessive
vibration to the Premises or noticeable vibration to any other part of the
Project. Prior to bringing any heavy safes, vaults, large computers or similarly
heavy equipment into the Project, Tenant shall inform Landlord in writing of the
dimensions and weights thereof and shall obtain Landlord’s consent thereto. Such
consent shall not constitute a representation or warranty by Landlord that the
safe, vault or other equipment complies, with regard to distribution of weight
and/or vibration, with the provisions of this Rule 6 nor relieve Tenant from
responsibility for the consequences of such noncompliance, and any such safe,
vault or other equipment which Landlord determines to constitute a danger of
damage to the Project or a nuisance to other tenants, either alone or in
combination with other heavy and/or vibrating objects and equipment, shall be
promptly removed by Tenant, at Tenant’s cost, upon Landlord’s written notice of
such determination and demand for removal thereof.

1


--------------------------------------------------------------------------------


7.                          Tenant shall not use or keep in the Premises or
Project any kerosene, gasoline or inflammable, explosive or combustible fluid or
material, or use any method of heating or air-conditioning other than that
supplied by Landlord.

8.                          Tenant shall not lay linoleum, tile, carpet or other
similar floor covering so that the same shall be affixed to the floor of the
Premises in any manner except as approved by Landlord.

9.                          Tenant shall not install or use any blinds, shades,
awnings or screens in connection with any window or door of the Premises and
shall not use any drape or window covering facing any exterior glass surface
other than the standard drapes, blinds or other window covering established by
Landlord.

10.                    Tenant shall cooperate with Landlord in obtaining maximum
effectiveness of the cooling system by closing window coverings when the sun’s
rays fall directly on windows of the Premises. Tenant shall not obstruct, alter,
or in any way impair the efficient operation of Landlord’s heating, ventilating
and air-conditioning system. Tenant shall not tamper with or change the setting
of any thermostats or control valves.

11.                    The Premises shall not be used for manufacturing or for
the storage of merchandise except as such storage may be incidental to the
permitted use of the Premises. Tenant shall not, without Landlord’s prior
written consent, occupy or permit any portion of the Premises to be occupied or
used for the manufacture or sale of liquor or tobacco in any form, or a barber
or manicure shop, or as an employment bureau. The Premises shall not be used for
lodging or sleeping or for any improper, objectionable or immoral purpose. No
auction shall be conducted on the Premises.

12.                    Tenant shall not make, or permit to be made, any unseemly
or disturbing noises, or disturb or interfere with occupants of Project or
neighboring buildings or premises or those having business with it by the use of
any musical instrument, radio, phonographs or unusual noise, or in any other
way.

13.                    No bicycles, vehicles or animals of any kind shall be
brought into or kept in or about the Premises, and no cooking shall be done or
permitted by any tenant in the Premises, except that the preparation of coffee,
tea, hot chocolate and similar items for tenants, their employees and visitors
shall be permitted. No tenant shall cause or permit any unusual or objectionable
odors to be produced in or permeate from or throughout the Premises. The
foregoing notwithstanding, Tenant shall have the right to use a microwave and to
heat microwavable items typically heated in an office. No hot plates, toasters,
toaster ovens or similar open element cooking apparatus shall be permitted in
the Premises.

14.                    The sashes, sash doors, skylights, windows and doors that
reflect or admit light and air into the halls, passageways or other public
places in the Project shall not be covered or obstructed by any tenant, nor
shall any bottles, parcels or other articles be placed on the window sills.

15.                    No additional locks or bolts of any kind shall be placed
upon any of the doors or windows by any tenant, nor shall any changes be made in
existing locks or the mechanisms thereof unless Landlord is first notified
thereof, gives written approval, and is furnished a key therefor. Each tenant
must, upon the termination of his tenancy, give to Landlord all keys and key
cards of stores, offices, or toilets or toilet rooms, either furnished to, or
otherwise procured by, such tenant, and in the event of the loss of any keys so
furnished, such tenant shall pay Landlord the cost of replacing the same or of
changing the lock or locks opened by such lost key if Landlord shall deem it
necessary to make such change. If more than two keys for one lock are desired,
Landlord will provide them upon payment therefor by Tenant. Tenant shall not key
or re-key any locks. All locks shall be keyed by Landlord’s locksmith only.

16.                    Landlord shall have the right to prohibit any advertising
by any tenant which, in Landlord’s opinion, tends to impair the reputation of
the Project or its desirability as an office building and upon written notice
from Landlord any tenant shall refrain from and discontinue such advertising.

2


--------------------------------------------------------------------------------


17.                    Landlord reserves the right to control access to the
Project by all persons after reasonable hours of generally recognized business
days and at all hours on Sundays and legal holidays and may at all times control
access to the equipment areas of the Project outside the Premises. Each tenant
shall be responsible for all persons for whom it requests after hours access and
shall be liable to Landlord for all acts of such persons. Landlord shall have
the right from time to time to establish reasonable rules and charges pertaining
to freight elevator usage, including the allocation and reservation of such
usage for tenants’ initial move-in to their premises, and final departure
therefrom. Landlord may also establish from time to time reasonable rules and
charges for accessing the equipment areas of the Project, including the risers,
rooftops and telephone closets.

18.                    Any person employed by any tenant to do janitorial work
shall, while in the Project and outside of the Premises, be subject to and under
the control and direction of the Office of the Project or its designated
representative such as security personnel (but not as an agent or servant of
Landlord, and the Tenant shall be responsible for all acts of such persons).

19.                    All doors opening on to public corridors shall be kept
closed, except when being used for ingress and egress. Tenant shall cooperate
and comply with any reasonable safety or security programs, including fire
drills and air raid drills, and the appointment of “fire wardens” developed by
Landlord for the Project, or required by law. Before leaving the Premises
unattended, Tenant shall close and securely lock all doors or other means of
entry to the Premises and shut off all lights and water faucets in the Premises.

20.                    The requirements of tenants will be attended to only upon
application to the Office of the Project.

21.                    Canvassing, soliciting and peddling in the Project are
prohibited and each tenant shall cooperate to prevent the same.

22.                    All office equipment of any electrical or mechanical
nature shall be placed by tenants in the Premises in settings approved by
Landlord, to absorb or prevent any vibration, noise or annoyance.

23.                    No air-conditioning unit or other similar apparatus shall
be installed or used by any tenant without the prior written consent of
Landlord.

24.                    There shall not be used in any space, or in the public
halls of the Project, either by any tenant or others, any hand trucks except
those equipped with rubber tires and side guards.

25.                    All electrical ceiling fixtures hung in offices or spaces
along the perimeter of the Project must be fluorescent and/or of a quality,
type, design and bulb color approved by Landlord. Tenant shall not permit the
consumption in the Premises of more than 2½ watts per net usable square foot in
the Premises in respect of office lighting nor shall Tenant permit the
consumption in the Premises of more than 1½ watts per net usable square foot of
space in the Premises in respect of the power outlets therein, at any one time.
In the event that such limits are exceeded, Landlord shall have the right to
require Tenant to remove lighting fixtures and equipment and/or to charge Tenant
for the cost of the additional electricity consumed.

26.                    Parking.

(a)                      Project parking facility hours shall be 7:00 a.m. to
7:00 p.m., Monday through Friday, and closed on weekends, state and federal
holidays, as such hours may be revised from time to time by Landlord.

(b)                     Automobiles must be parked entirely within the stall
lines on the floor.

(c)                      All directional signs and arrows must be observed.

(d)                     The speed limit shall be 5 miles per hour.

(e)                      Parking is prohibited in areas not striped for parking.

(f)                        Parking cards or any other device or form of
identification supplied by Landlord (or its operator) shall remain the property
of Landlord (or its operator). Such parking

3


--------------------------------------------------------------------------------


identification device must be displayed as requested and may not be mutilated in
any manner. The serial number of the parking identification device may not be
obliterated. Devices are not transferable or assignable and any device in the
possession of an unauthorized holder will be void. There will be a replacement
charge to the Tenant or person designated by Tenant of $25.00 for loss of any
parking card. There shall be a security deposit of $25.00 due at issuance for
each card key issued to Tenant.

(g)                     The monthly rate for parking is payable one (1) month in
advance and must be paid by the third business day of each month. Failure to do
so will automatically cancel parking privileges and a charge at the prevailing
daily rate will be due. No deductions or allowances from the monthly rate will
be made for days parker does not use the parking facilities.

(h)                     Tenant may validate visitor parking by such method or
methods as the Landlord may approve, at the validation rate from time to time
generally applicable to visitor parking.

(i)                         Landlord (and its operator) may refuse to permit any
person who violates the within rules to park in the Project parking facility,
and any violation of the rules shall subject the automobile to removal from the
Project parking facility at the parker’s expense. In either of said events,
Landlord (or its operator) shall refund a prorata portion of the current monthly
parking rate and the sticker or any other form of identification supplied by
Landlord (or its operator) will be returned to Landlord (or its operator).

(j)                         Project parking facility managers or attendants are
not authorized to make or allow any exceptions to these Rules and Regulations.

(k)                      All responsibility for any loss or damage to
automobiles or any personal property therein is assumed by the parker.

(1)                      Loss or theft of parking identification devices from
automobiles must be reported to the Project parking facility manager
immediately, and a lost or stolen report must be filed by the parker at that
time.

(m)                   The parking facilities are for the sole purpose of parking
one automobile per space. Washing, waxing, cleaning or servicing of any vehicles
by the parker or his agents is prohibited.

(n)                     Landlord (and its operator) reserves the right to refuse
the issuance of monthly stickers or other parking identification devices to any
Tenant and/or its employees who refuse to comply with the above Rules and
Regulations and all City, State or Federal ordinances, laws or agreements.

(o)                     Tenant agrees to acquaint all employees with these Rules
and Regulations.

(p)                     No vehicle shall be stored in the Project parking
facility for a period of more than one (1) week.

27.                    The Project is a non-smoking Project. Smoking or carrying
lighted cigars or cigarettes in the Premises or the Project, including the
elevators in the Project, is prohibited.

28.                    Tenant shall not, without Landlord’s prior written
consent (which consent may be granted or withheld in Landlord’s absolute
discretion), allow any employee or agent to carry any type of gun or other
firearm in or about any of the Premises or Project.

4


--------------------------------------------------------------------------------


EXHIBIT “C”

NOTICE OF TERM DATES
AND TENANT’S PROPORTIONATE SHARE

TO:

 

 

DATE:

 

 

 

 

 

 

 

 

 

 

RE:                 Lease dated                              , 20   , between
                                             (“Landlord”), and
                                                                      
(“Tenant”), concerning Suite                              , located at
                                                                        .

Ladies and Gentlemen:

In accordance with the Lease, Landlord wishes to advise and/or confirm the
following:

1.                          That the Premises have been accepted herewith by the
Tenant as being substantially complete in accordance with the Lease and that
there is no deficiency in construction.

2.                          That the Tenant has taken possession of the Premises
and acknowledges that under the provisions of the Lease the Term of said Lease
shall commence as of                                  for a term of
                                   ending on                                   .

3.                          That in accordance with the Lease, Basic Rental
commenced to accrue on.

4.                          If the Commencement Date of the Lease is other than
the first day of the month, the first billing will contain a prorata adjustment.
Each billing thereafter shall be for the full amount of the monthly installment
as provided for in said Lease.

5.                          Rent is due and payable in advance on the first day
of each and every month during the Term of said Lease. Your rent checks should
be made payable to                                             at
                                           .

6.                          The exact number of rentable square feet within the
Premises is                               square feet.

7.                          Tenant’s Proportionate Share, as adjusted based upon
the exact number of rentable square feet within the Premises is           %.

AGREED AND ACCEPTED:

 

 

 

 

TENANT:

 

 

 

 

 

 

,

 

 

a

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

EXHIBIT ONLY
***DO NOT SIGN – INITIAL ONLY***

1


--------------------------------------------------------------------------------


EXHIBIT “D”

TENANT WORK LETTER

[1ST PACIFIC BANK OF CALIFORNIA]

This Tenant Work Letter shall set forth the terms and conditions relating to the
renovation of the tenant improvements in the Premises. This Tenant Work Letter
is essentially organized chronologically and addresses the issues of the
renovation of the Premises, in sequence, as such issues will arise.

SECTION 1

LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES

Landlord has constructed, at its sole cost and expense, the base, shell and core
(i) of the Premises, and (ii) of the floor of the Project on which the Premises
is located (collectively, the “Base, Shell and Core”).Tenant has inspected and
hereby approves the condition of the Premises and the Base, Shell and Core, and
agrees that except as expressly provided in Article 8 above and this Tenant Work
Letter, the Premises and the Base, Shell and Core shall be delivered to Tenant
in their current “as-is” condition. The renovations to the improvements in the
Premises shall be designed and constructed pursuant to this Tenant Work Letter.

SECTION 2

IMPROVEMENTS

2.1                    Improvement Allowance. Tenant shall be entitled to a
one-time improvement allowance (the “Improvement Allowance”) in the amount of
$789,400.00 (based on $50.00 per usable square foot of the Premises) for the
costs relating to the initial design and construction of Tenant’s improvements
which are permanently affixed to the Premises (the “Improvements”).In no event
shall Landlord be obligated to make disbursements pursuant to this Tenant Work
Letter in a total amount which exceeds the Improvement Allowance and in no event
shall Tenant be entitled to any credit for any unused portion of the Improvement
Allowance not used by Tenant by the date which is sixty (60) days after the
Lease Commencement Date.

2.2                    Disbursement of the Improvement Allowance. Except as
otherwise set forth in this Tenant Work Letter, the Improvement Allowance shall
be disbursed by Landlord (each of which disbursements shall be made pursuant to
Landlord’s disbursement process provided below) for costs related to the
construction of the Improvements and for the following items and costs
(collectively, the “Improvement Allowance Items”): (i) payment of the fees of
the “Architect” and the “Engineers,” as those terms are defined in Section 3.1
of this Tenant Work Letter, and payment of the fees incurred by, and the cost of
documents and materials supplied by, Landlord and Landlord’s consultants in
connection with the preparation and review of the “Construction Drawings,” as
that term is defined in Section 3.1 of this Tenant Work Letter; (ii) the cost of
permits and construction supervision fees; (iii)the cost of any changes in the
Base, Shell and Core required by the Construction Drawings; (iv) the cost of any
changes to the Construction Drawings or Improvements required by applicable
building codes (the “Code”); and (v) the Landlord Coordination Fee (as that term
is defined in Section 4.3.2 below). However, in no event shall more than Three
and 00/100 Dollars ($3.00) per usable square foot of the Improvement Allowance
be used for the items described in (i) and (ii) above; any additional amount
incurred as a result of (i) and (ii) above shall be paid by Tenant.

Landlord shall only be obligated to make disbursements from the Improvement
Allowance to the extent costs are incurred by Tenant for Improvement Allowance
Items. All Improvement Allowance Items for which the Improvement Allowance has
been made available shall be deemed Landlord’s property.

2.3                    Standard Tenant Improvement Package. Landlord has
established specifications (the “Specifications”) for the Project-standard
components to be used in the construction of the Improvements in the Premises
(collectively, the “Standard Improvement Package”), which Specifications are
available upon request. The quality of Improvements shall be equal to or of

1


--------------------------------------------------------------------------------


greater quality than the quality of the Specifications, provided that Landlord
may, at Landlord’s option, require the Improvements to comply with certain
Specifications.

SECTION 3

CONSTRUCTION DRAWINGS

3.1                    Selection of Architect/Construction Drawings. Tenant
shall retain an architect/space planner reasonably approved by Landlord (the
“Architect”) to prepare the “Construction Drawings,” as that term is defined in
this Section 3.1. Tenant shall also retain the engineering consultants
designated by Landlord (the “Engineers”) to prepare all plans and engineering
working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC and lifesafety work of the Improvements. The plans and drawings to be
prepared by Architect and the Engineers hereunder shall be known collectively as
the “Construction Drawings”. All Construction Drawings shall comply with the
drawing format and specifications as reasonably determined by Landlord, and
shall be subject to Landlord’s reasonable approval. Tenant and Architect shall
verify, in the field, the dimensions and conditions as shown on the relevant
portions of the base building plans, and Tenant and Architect shall be solely
responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings.

3.2                    Final Space Plan. On or before February 23, 2007, Tenant
and the Architect shall prepare the final space plan for Improvements in the
Premises (collectively, the “Final Space Plan”),which Final Space Plan shall
include a layout and designation of all offices, rooms and other partitioning,
their intended use, and equipment to be contained therein, and shall deliver the
Final Space Plan to Landlord for Landlord’s approval.

3.3                    Final Working Drawings. On or before April 13, 2007,
Tenant shall cause the Architect and the Engineers shall complete the
architectural and engineering drawings for the Premises, and the final
architectural working drawings in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit the same to
Landlord for Landlord’s approval.

3.4                    Permits. The Final Working Drawings shall be approved by
Landlord (the “Approved Working Drawings”) prior to the commencement of the
construction of the Improvements. Tenant shall cause the Architect to
immediately submit the Approved Working Drawings to the appropriate municipal
authorities for all applicable building permits necessary to allow “Contractor,”
as that term is defined in Section 4.1, below, to commence and fully complete
the construction of the Improvements (the “Permits”). No changes, modifications
or alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent shall not be unreasonably withheld.

SECTION 4

CONSTRUCTION OF THE IMPROVEMENTS

4.1                    Contractor. The contractor which shall construct the
Improvements shall be a contractor designated by Landlord. The contractor
selected may be referred to herein as the “Contractor”.

4.2                    Cost Proposal. After the Approved Working Drawings are
signed by Landlord and Tenant, Landlord shall provide Tenant with a cost
proposal in accordance with the Approved Working Drawings, which cost proposal
shall include, as nearly as possible, the cost of all Improvement Allowance
Items to be incurred by Tenant in connection with the construction of the
Improvements (the “Cost Proposal”).Tenant shall approve and deliver the Cost
Proposal to Landlord within three (3) business days of the receipt of the same,
and upon receipt of the same

2


--------------------------------------------------------------------------------


by Landlord, Landlord shall be released by Tenant to purchase the items set
forth in the Cost Proposal and to commence the construction relating to such
items. The date by which Tenant must approve and deliver the Cost Proposal to
Landlord shall be known hereafter as the “Cost Proposal Delivery Date.”

4.3                    Construction of Improvements by Contractor under the
Coordination of Landlord.

4.3.1            Over-Allowance Amount. On the Cost Proposal Delivery Date,
Tenant shall deliver to Landlord an amount (the “Over-Allowance Amount”) equal
to the difference between (i) the amount of the Cost Proposal and (ii) the
amount of the Improvement Allowance (less any portion thereof already disbursed
by Landlord, or in the process of being disbursed by Landlord, on or before the
Cost Proposal Delivery Date). The Over-Allowance Amount shall be disbursed by
Landlord prior to the disbursement of any then remaining portion of the
Improvement Allowance, and such disbursement shall be pursuant to the same
procedure as the Improvement Allowance. In the event that, after the Cost
Proposal Delivery Date, any revisions, changes, or substitutions shall be made
to the Construction Drawings or the Improvements, any additional costs which
arise in connection with such revisions, changes or substitutions or any other
additional costs shall be paid by Tenant to Landlord immediately upon Landlord’s
request as an addition to the Over-Allowance Amount.

4.3.2            Landlord’s Retention of Contractor. Landlord shall
independently retain Contractor, on behalf of Tenant, to construct the
Improvements in accordance with the Approved Working Drawings and the Cost
Proposal and Landlord shall coordinate the construction by Contractor, and
Tenant shall pay a construction coordination fee (the “Landlord Coordination
Fee”) to Landlord in an amount equal to the product of (i) three percent (3%)
and (ii) an amount equal to the Improvement Allowance plus the Over-Allowance
Amount (as such Over-Allowance Amount may increase pursuant to the terms of this
Tenant Work Letter).

SECTION 5

MISCELLANEOUS

5.1                    Tenant’s Representative. The Tenant has designated Larry
Prosi as its sole representative with respect to the matters set forth in this
Tenant Work Letter, who, until further notice to Landlord, shall have full
authority and responsibility to act on behalf of the Tenant as required in this
Tenant Work Letter.

5.2                    Landlord’s Representative. Prior to commencement of
construction of Improvements, Landlord shall designate a representative with
respect to the matters set forth in this Tenant Work Letter, who, until further
notice to the Tenant, shall have full authority and responsibility to act on
behalf of the Landlord as required in this Tenant Work Letter.

5.3                    Time of the Essence in This Tenant Work Letter. Unless
otherwise indicated, all references herein to a “number of days” shall mean and
refer to calendar days.

3


--------------------------------------------------------------------------------


EXHIBIT “E”

LOCATION OF RESERVED PARKING

[g43411kg17i001.jpg]

1


--------------------------------------------------------------------------------


EXHIBIT “F”

APPROVED SIGNAGE SPECIFICATIONS

[g43411kg19i001.jpg]

1


--------------------------------------------------------------------------------